Exhibit 10.16
LOAN AND SECURITY AGREEMENT










By and among




CARS ACQUISITION LLC
CAR FINANCIAL SERVICES, INC.
CAR FUNDING II, INC.
CONSUMER AUTO RECEIVABLES SERVICING, LLC


as Borrowers
______________________




  WELLS FARGO PREFERRED CAPITAL, INC.


as Agent
________________________




Each of the financial institutions
now or hereafter a party hereto


as Lenders
 
 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS

      Page  
ARTICLE 1  DEFINITIONS
      1  
Section  1.1
Certain Definitions
    1  
Section  1.2
Rules of Construction.
    12  
ARTICLE 2  THE REVOLVING CREDIT FACILITY
    13  
Section  2.1
The Loan
    13  
Section  2.2
The Notes
    13  
Section  2.3
Method of Payment
    14  
Section  2.4
Extension and Adjustment of Maturity Date
    14  
Section  2.5
Use of Proceeds
    14  
Section  2.6
Interest.
    14  
Section  2.7
Advances.
    15  
Section  2.8
Prepayment.
    17  
Section  2.9
Fees
    18  
Section  2.10
Regulatory Changes in Capital Requirements; Replacement of a Lender.
    18  
Section  2.11
Sharing of Payments
    19  
Section  2.12
Pro Rata Treatment
    20  
ARTICLE 3  SECURITY
      20  
Section  3.1
Security Interest
    20  
Section  3.2
Financing Statements
    20  
Section  3.3
Stamping of Receivables
    20  
Section  3.4
Collections
    21  
Section  3.5
Additional Rights of Agent; Power of Attorney.
    21  
Section  3.6
Additional Collateral Provisions.
    22  
ARTICLE 4  REPRESENTATIONS AND WARRANTIES
    22  
Section  4.1
Representations and Warranties as to Receivables.
    22  
Section  4.2
Organization and Good Standing
    23  
Section  4.3
Perfection of Security Interest
    24  
Section  4.4
No Violations
    24  
Section  4.5
Power and Authority.
    24  
Section  4.6
Validity of Agreements
    24  
Section  4.7
Litigation
    24  
Section  4.8
Compliance
    24  
Section  4.9
Accuracy of Information; Full Disclosure.
    25  
Section  4.10
Taxes
    25  
Section  4.11
Indebtedness
    25  
Section  4.12
Investments
    25  
Section  4.13
ERISA
    25  
Section  4.14
Hazardous Wastes, Substances and Petroleum Products.
    26  
Section  4.15
Solvency
    26  
Section  4.16
Business Location
    26  
Section  4.17
Equity Interests
    26  
Section  4.18
No Extension of Credit for Securities
    26  
Section 4.19
Anti-Terrorism Laws.
    27  
ARTICLE 5  CONDITIONS TO LOAN
      27  
Section  5.1
Documents to be Delivered to Agent Prior to Effectiveness
    27  
Section  5.2
Conditions to all Advances
    29  
ARTICLE 6  AFFIRMATIVE COVENANTS
      30  
Section  6.1
Place of Business and Books and Records
    30  
Section  6.2
Reporting Requirements
    30  
Section  6.3
Books and Records
    30  
Section  6.4
Financial Covenants
    31  
Section  6.5
Compliance With Applicable Law.
    31  
Section  6.6
Notice of Default
    32  
Section  6.7
Existence, Properties
    32  
Section  6.8
Payment of Indebtedness; Taxes
    32  

 
 
 
1

--------------------------------------------------------------------------------

 
 
Section  6.9
Notice Regarding Any Plan
    32  
Section  6.10
Other Information
    33  
Section  6.11
Litigation
    33  
Section  6.12
Business Location, Legal Name and State of Organization
    33  
Section  6.13
Operations
    33  
Section  6.14
Post Closing Conditions
    33  
Section 6.15
Further Assurances
    33  
ARTICLE 7  NEGATIVE COVENANTS
      33  
Section  7.1
Payments to and Transactions with Affiliates
    33  
Section  7.2
Restricted Payments
    34  
Section  7.3
Indebtedness
    34  
Section  7.4
Guaranties
    34  
Section  7.5
Nature of Business
    34  
Section  7.6
Negative Pledge
    34  
Section  7.7
Investments
    34  
Section  7.8
Compliance with Formula
    34  
Section  7.9
Mergers and Acquisitions
    34  
Section  7.10
Use of Proceeds
    34  
Section  7.11
Ownership and Management
    34  
Section  7.12
Amendment to Subordinated Debt
    35  
ARTICLE 8  EVENTS OF DEFAULT
      35  
Section  8.1
Failure to Make Payments
    35  
Section  8.2
Information, Representations and Warranties
    35  
Section  8.3
Covenants
    35  
Section  8.4
Collateral
    35  
Section  8.5
Defaults Under Other Agreements
    35  
Section  8.6
Certain Events
    35  
Section  8.7
Possession of Collateral
    36  
Section  8.8
CompuCredit
    36  
Section  8.9
Credit Documents
    36  
Section  8.10
Hedging Agreements
    36  
Section  8.11
Material Adverse Change
    36  
ARTICLE 9  REMEDIES OF AGENT AND WAIVER
    36  
Section  9.1
Agent’s Remedies
    36  
Section  9.2
Waiver and Release by Borrowers
    37  
Section  9.3
No Waiver
    37  
Section  9.4
Application of Proceeds
    37  
ARTICLE 10  MISCELLANEOUS
      38  
Section  10.1
Indemnification and Release Provisions
    38  
Section  10.2
Amendments.
    39  
Section  10.3
APPLICABLE LAW
    40  
Section  10.4
Notices
    40  
Section  10.5
Termination and Release
    41  
Section  10.6
Counterparts
    41  
Section  10.7
Costs, Expenses and Taxes
    41  
Section  10.8
Participations and Assignments.
    41  
Section  10.9
Effectiveness of Agreement
    43  
Section  10.10
JURISDICTION AND VENUE
    43  
Section  10.11
WAIVER OF JURY TRIAL
    44  
Section  10.12
REVIEW BY COUNSEL
    44  
Section  10.13
Exchanging Information
    44  
Section  10.14
Patriot Act Notice
    44  
Section  10.15
Acknowledgment of Receipt
    44  
ARTICLE 11  AGENT
      45  
Section  11.1
Appointment of Agent.
    45  
Section  11.2
Nature of Duties of Agent
    45  
Section  11.3
Lack of Reliance on Agent.
    45  
Section  11.4
Certain Rights of Agent
    46  
Section  11.5
Reliance by Agent
    46  
Section  11.6
Indemnification of Agent
    46  
Section  11.7
Agent in its Individual Capacity
    46  
Section  11.8
Holders of Notes
    47  
Section  11.9
Successor Agent.
    47  
Section  11.10
Collateral Matters.
    47  
Section  11.11
Delivery of Information
    48  
Section  11.12
Defaults
    48  

 
 
 
2

--------------------------------------------------------------------------------

 
 
LOAN AND SECURITY AGREEMENT
 
This LOAN AND SECURITY AGREEMENT is made as of the ___ day of October, 2011 by
and among CARS ACQUISITION LLC, a Georgia limited liability company, CAR
FINANCIAL SERVICES, INC., a Georgia corporation, CAR FUNDING II, INC., a Nevada
corporation, and CONSUMER AUTO RECEIVABLES SERVICING, LLC, a Georgia limited
liability company (collectively with Borrower Agent, the “Borrowers” and each
individually is referred to as a “Borrower”), WELLS FARGO PREFERRED CAPITAL,
INC., as agent for Lenders (“Agent”), an Iowa corporation with its principal
office located at 800 Walnut Street, Des Moines, Iowa 50309, and the financial
institutions from time to time party hereto (collectively, the “Lenders” and
each individually is referred to as a “Lender”).




BACKGROUND
 
Borrowers have requested and Agent and Lenders have agreed to make available to
Borrowers a secured revolving credit facility in the initial amount of the
Maximum Principal Amount, all on terms and subject to the conditions set forth
herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties covenant and agree as follows:
 
 
ARTICLE 1
 
DEFINITIONS
 
 
Section  1.1 Certain Definitions.  The terms defined in this Section 1.1,
whenever used and capitalized in this Agreement shall, unless the context
otherwise requires, have the respective meanings herein specified.
 
“Acknowledgment and Waiver Agreements” means the acknowledgment and waiver
agreements, in form and substance acceptable to Agent, executed and delivered to
Agent by mortgagees, landlords, warehousemen or other Persons in possession of
any Collateral or at whose premises any Collateral is located.
 
“Acceptance Date” has the meaning assigned to that term in Section 10.8(c) of
this Agreement.
 
“Adjusted Tangible Net Worth” means, as of any date of determination, Borrowers’
Tangible Net Worth, minus (a) the aggregate amount of Borrowers’ Receivables
that are 180 days or more delinquent on a contractual aging basis, and (b) the
amount by which the then Minimum Loss Reserve Requirements exceeds Borrowers’
Loan Reserves.
 
“Advance” means each advance of the Loan made to Borrowers pursuant to
Section 2.1 of this Agreement.
 
“Advance Rate” means the percentage set forth on Schedule V attached hereto
which is based upon the Collateral Performance Indicator as of the end of each
month then most recently ended for which monthly reports have been delivered to
Agent, pursuant to Section 6.2.
“Affiliate” means (i) any Person who or entity which directly or indirectly
owns, controls or holds Five Percent (5.0%) or more of the outstanding
beneficial interest in a Borrower; (ii) any entity of which Five Percent (5.0%)
or more of the outstanding beneficial interest is directly or indirectly owned,
controlled, or held by a Borrower; (iii) any entity which directly or indirectly
is under common control with a Borrower; or (iv) any officer, director or
employee of a Borrower or any officer or director of a Person described in
clauses (i), (ii) or (iii) above.  For purposes of this definition, “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of an entity, whether through the
ownership of voting securities, by contract, or otherwise.
 
“Agent” has the meaning assigned to that term in the recitals.
 
“Agreement” means this Loan and Security Agreement and all exhibits and
schedules hereto, as the same may be amended, modified or supplemented from time
to time.
 
“Assignment and Acceptance” means an assignment and acceptance entered into by
an assigning Lender and an assignee Lender, accepted by Agent, in accordance
with Section 10.8 in form and substance satisfactory to Agent (in its sole and
absolute discretion).
 
“Annual Compliance Certificate” means a certificate in the form of Exhibit A
attached hereto and made a part hereof.
 
“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including the Patriot Act.
 
“Applicable Margin” means the per annum interest rate set forth on Schedule V
attached hereto.
 
“Availability Statement” means the certificate in substantially the form of
Exhibit B attached hereto and made part hereof.
 
“Bankruptcy Code” means the United States Bankruptcy Code as now constituted or
hereafter amended and any similar statute or law affecting the rights of
debtors.
 
 
3

--------------------------------------------------------------------------------

 
 
“Bank Products” means any one or more of the following types of services or
facilities extended to a Borrower by Agent or any WFPC Affiliate: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; (d) leases and other banking products or
services as may be requested by any Borrower or Subsidiary; and (e) letters of
credit.
 
“Blocked Person” has the meaning assigned to that term in Section 4.20(b) of
this Agreement.
 
“Books and Records” means all of Borrowers’ original ledger cards, payment
schedules, credit applications, contracts, lien and security instruments,
guarantees relating in any way to the Collateral and other books and records or
transcribed information of any type, whether expressed in electronic form in
tapes, discs, tabulating runs, programs and similar materials now or hereafter
in existence relating to the Collateral.
 
“Borrower Agent” means CAR Financial Services, Inc.
 
“Borrowers’ Loan Account” has the meaning assigned to that term in Section 2.1
of this Agreement.
 
“Borrowing Base” means, as of the date of determination, an amount equal to (a)
the lesser of (i) the Principal Advance Rate multiplied by the aggregate balance
of Eligible Principal Receivables and (ii) the Net Advance Rate multiplied by
the aggregate balance of Eligible Net Receivables, minus (b) reserves
established by Agent pursuant to Section 2.1(e).
 
“Business Day” means any day except a Saturday, Sunday or other day on which
national banks are authorized by law to close including, without limitation,
United States federal government holidays.
 
“Capital Base” means the sum of Borrowers’ Adjusted Tangible Net Worth plus
Subordinated Debt.
 
“Cash Management Services” means any services provided from time to time by
Agent, or any WFPC Affiliate to any Borrower or Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and regulations with respect thereto in effect from time to time.
 
“Collateral” means any and all rights and interests in or to Property of
Borrowers, whether now owned or hereafter created or acquired, pledged from time
to time as security for the Obligations, which shall specifically include,
without limitation, all of the following with respect to Borrowers:


 
(a) All now owned and hereafter acquired, created, or arising Accounts and
Receivables;
 
 
(b) All collateral, security and guaranties now or hereafter in existence for
any Receivables;
 
 
(c) All now owned and hereafter acquired, created or arising General Intangibles
of every nature, kind and description, including, without limitation, the
Servicing Agreements, customer lists, choses in action, claims, books, records,
goodwill, patents and patent applications, copyrights, trademarks, tradenames,
service marks, tradestyles, trademark applications, trade secrets, contracts,
contract rights, royalties, licenses, franchises, deposits, license, franchise
and royalty agreements, formulae, tax and any other types of refunds, returned
and unearned insurance premiums, rights and claims under insurance policies
including without limitation, credit insurance and key man life insurance
policies, and computer information, software, records and data;
 
 
(d) All now owned and hereafter acquired Equipment wherever located, and all
replacements, parts, accessions, substitutions and additions thereto;
 
 
(e) All now owned or hereafter acquired Fixtures, wherever located;
 
 
(f) All now owned and hereafter acquired Inventory wherever located, and all
replacements, parts, accessions, substitutions and additions thereto;
 
 
(g) All now owned and hereafter acquired, created or arising Chattel Paper,
Instruments and Documents (including bills of lading, warehouse receipts and
other documents of title) of every nature, kind and description;
 
 
(h) All now owned and hereafter acquired, created or arising Supporting
Obligations of every nature, kind and description;
 
 
(i) All now existing and hereafter acquired or arising deposit accounts,
reserves and credit balances of every nature, wherever located, and all
documents and records associated therewith;
 
 
4

--------------------------------------------------------------------------------

 
 
 
(j) All Property, now or hereafter in the possession of Agent;
 
 
(k) All now owned or hereafter acquired Investment Property of every kind; and
 
 
(l) The accessions to, and substitutions for an all replacements, products and
Proceeds (including, without limitation, insurance proceeds and insurance
premiums), whether cash or non-cash, of all of the foregoing Property and
interests in Property.
 
“Collateral Performance Indicator” means as of the end of each calendar month,
the sum of:


                        (a)        the rolling three month average 61+ day
delinquency percentage (the percentage defined as (x) Receivables for which
payment is more than 61 or more days contractually past due, divided by (y)
total Receivables at such date), plus


                        (b)        (i) net charge-offs, net of dealer reserves
for the 12 month period ending on such date divided by (ii) average Principal
Receivables during the 12 month period ending on such date, plus


                        (c)        (i) the rolling three month average
Insufficient Dealer Reserve Receivables (the percentage defined as (x)
Insufficient Dealer Reserve Receivables, divided by (y) total Receivables at
such date).


“Collections” means payment of principal, interest and fees on Receivables, the
cash and non-cash proceeds realized from the enforcement of such Receivables and
any security therefor, or the Collateral, proceeds of credit, group life or
non-filing insurance, or proceeds of insurance on any real or personal property
which is part of the collateral for the Receivables.
 
 “Commitment” means, with respect to each Lender, a commitment of such Lender to
make its portion of the Advance in a principal amount up to each such Lender’s
Commitment Percentage of the Maximum Principal Amount.
 
“Commitment Percentage” means, for any Lender, the percentage identified as the
Commitment Percentage on Schedule I, as such percentage may be modified in
connection with any assignment made in accordance with Section 10.8.
 
“CompuCredit” means CompuCredit Holdings Corporation.
 
“CompuCredit Agreement” means the Agreement executed by CompuCredit, as the same
may be amended, modified, restated or extended from time to time.
 
“Confidentiality Agreement” has the meaning assigned to that term in Section
10.8(g) of this Agreement.
 
“Consumer Finance Laws” means all applicable laws and regulations, federal,
state and local, relating to the extension of consumer credit, and the creation
of a security interest in personal property or a mortgage in real property in
connection therewith, as the case may be, and laws with respect to protection of
consumers’ interests in connection with such transactions, including without
limitation, any usury laws, any privacy laws, the Federal Consumer Credit
Protection Act, the Federal Fair Credit Reporting Act, RESPA, the Magnuson-Moss
Warranty Act, the Gramm-Leach-Bliley Act, the Federal Trade Commission’s Rules
and Regulations and Regulations B and Z of the Federal Reserve Board, as any of
the foregoing may be amended from time to time.
 
“Consumer Purpose Loans” means loans to one or more individuals the proceeds of
which are used to purchase goods, services or merchandise for personal,
household or family use.
 
“Control Agreement” means, collectively, (a) that certain master deposit account
control agreement dated as of even date herewith among Borrower Agent, Agent and
Wells Fargo Bank, National Association, and (b) any other deposit account
control agreement entered into among Borrowers, Agent and a financial
institution, as each may be amended, modified, restated or extended from time to
time.
 
“Credit Documents” means this Agreement, the Notes, the Subordination
Agreements, the Control Agreement, the Custodian Agreement, the CompuCredit
Agreement, collateral assignments of Servicing Agreement and any and all
additional documents, instruments, agreements and other writings executed and
delivered pursuant to or in connection with this Agreement, as each may be
amended, modified, restated or extended from time to time.
 
“Custodian” means Richard C. Potter or such other Person reasonably acceptable
to Agent.
 
“Custodian Agreement” means that Custodian Agreement dated of even date herewith
by and among Agent, Borrowers, and Custodian, as the same may be amended,
modified, restated or extended from time to time.
 
“Debt” means as of the date of determination, all outstanding indebtedness for
borrowed money including without limitation all loans made hereunder to
Borrowers.
 
“Default” means an event, condition or circumstance which, with the giving of
notice or the passage of time, or both, would constitute an Event of Default.
 
“Defaulting Lender” has the meaning assigned to that term in Section 2.7 of this
Agreement.
 
“Direct Consumer Loan” has the meaning assigned to that term in Section 7.5 of
this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
“Dissenting Lender” has the meaning assigned to that term in Section 10.2(a) of
this Agreement.
 
“Distributions” means payments by Borrowers, or any of them, which constitute
redemptions, repurchases, dividends or distributions of any kind with respect to
a Borrower’s equity interests or any warrants, rights or options to purchase or
otherwise acquire any shares of a Borrower’s equity interests.
 
“EBITDA Ratio” means for Borrowers, on a consolidated basis the ratio of (a)
earnings before payments of interest, taxes, depreciation and amortization
expenses, minus (i) any increase during such twelve (12) month period in the
amount by which the then Minimum Loss Reserve Requirement exceeds Borrowers’
Loan Reserves and (ii) any increase over the past twelve (12) months in
Receivables one hundred eighty (180) days or more contractually past due (to the
extent deemed necessary by Agent in its sole discretion) to (b) the interest
expense, as calculated on a rolling twelve (12) month basis and in accordance
with GAAP.
 
“Eligible Net Receivables” means Eligible Receivables net of unearned interest,
fees, insurance commissions, discounts, dealer reserves and holdbacks.
 
“Eligible Principal Receivables” means Eligible Receivables net of unearned
interest, fees and insurance commissions.
 
 “Eligible Receivables” means, as of the date of determination, Receivables
which are Chattel Paper, which conform to the warranties set forth in
Section 4.1 hereof, in which Agent has a validly perfected first priority Lien,
and which are not any of the following: (i) Receivables for which a payment is
more than sixty-one (61) days past due on a contractual basis; (ii) Receivables
from (A) equity holders of any Borrower, (B) any Affiliate or (C) any employee
of an Affiliate; (iii) Receivables subject to litigation or legal proceedings or
Receivables which are subject to bankruptcy proceedings or the account debtor
with respect to which is a debtor under the Bankruptcy Code; (iv) Receivables
which have been restructured or otherwise modified except as may be required by
applicable law (including, without limitation, SCRA and the United States
Bankruptcy Code); (v) PIPP Receivables with a purchased term in excess of
eighteen (18) months; (vi) Receivables (other than PIPP Receivables) with
remaining terms following purchase in excess of thirty six (36) months; (vii)
Receivables for which the amount, when aggregated with all other Receivables
originated with respect to a specific dealer or group of related dealers,
exceeds Ten Percent (10%) of all total Receivables of Borrowers then
outstanding, to the extent of such excess; (viii) Receivables which provide for
interest only; (ix) Receivables which provide for a balloon payment in an amount
greater than two hundred percent (200%) of the regularly scheduled payment
amount; (x) Receivables for which the original certificate of title is not
received by Borrowers or Custodian within one hundred twenty (120) days of
origination; (xi) Point of Sale Receivables for which the amount, when
aggregated with all other Point of Sale Receivables, exceeds Ten Percent (10%)
of all total Receivables of Borrowers then outstanding, to the extent of such
excess; (xii) Point of Sale Receivables for which the title and/or lien receipt
is not received by Borrowers or Custodian within sixty (60) days of origination;
(xiii) Receivables for which the related collateral has been assigned for
repossession or has been repossessed; (xiv) Receivables with more than two (2)
extensions during the most recent twelve (12) month period or more than three
(3)  extensions in the aggregate; (xv) Receivables not serviced by Servicer for
which the amount, when aggregated with all other such Receivables, exceeds Ten
Percent (10%) of all total Receivables of Borrowers then outstanding, to the
extent of such excess; (xvi) Floor Plan Receivables for which the amount, when
aggregated with all other such Receivables, exceeds the lesser of Five Percent
(5.0%) of all total Receivables of Borrowers then outstanding or Two Million
Dollars ($2,000,000), to the extent of such excess; (xvii) Receivables purchased
by Borrowers as part of a bulk purchase with a dealer advance in excess of Two
Million Dollars ($2,000,000) without Agent’s prior written approval; (xviii)
Receivables which have not been funded to the applicable dealer; (xix)
Receivables originated on or after the date of this Agreement which constitute
Non-Conforming Collateral; (xx) Receivables constituting Direct Consumer Loans;
or (xxi) Receivables which, in Agent’s reasonable discretion, do not constitute
acceptable collateral.
 
“Environmental Control Statutes” means any federal, state, county, regional or
local laws governing the control, storage, removal, spill, release or discharge
of Hazardous Substances, including without limitation CERCLA, the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976
and the Hazardous and Solid Waste Amendments of 1984, the Federal Water
Pollution Control Act, as amended by the Clean Water Act of 1976, the Hazardous
Materials Transportation Act, the Emergency Planning and Community Right to Know
Act of 1986, the National Environmental Policy Act of 1975, the Oil Pollution
Act of 1990, any similar or implementing state law, and in each case including
all amendments thereto and all rules and regulations promulgated thereunder and
permits issued in connection therewith.
 
“EPA” means the United States Environmental Protection Agency, or any successor
thereto.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, all
amendments thereto, and any successor statute of similar import, and regulations
thereunder, in each case as in effect from time to time.  References to sections
of ERISA shall be construed to refer to any successor sections.
 
“Event of Default” has the meaning assigned to that term in Article 8 of this
Agreement.
 
“Floor Plan Receivables” means Receivables owing from a dealership pursuant to
floor plan documentation reasonably acceptable to Agent.
 
“GAAP” means generally accepted accounting principles applied on a consistent
basis, in accordance with the Statement of Auditing Standards No. 69, “The
Meaning of Present Fairly in Conformity with Generally Accepted Accounting
Principles in the Independent Auditor’s Report” (SAS 69) or superseding
pronouncements, issued by the Auditing Standards Board of the American Institute
of Certified Public Accountants and/or in statements of the Financial Accounting
Standards Board and/or in such other statements by such other entity as Agent
may reasonably approve, which are applicable in the circumstances as of the date
in question.  The requirement that such principles be applied on a consistent
basis shall mean that the accounting principles observed in a current period are
comparable in all material respects to those applied in a preceding period, or,
in the event of a material change in any accounting principle from that observed
in any previous period (i) financial reports covering preceding periods during
the term of this Agreement are restated to reflect such change and provide a
consistent basis for comparison among periods and (ii) the financial covenants
set forth in Section 6.4 shall be adjusted as determined by Agent to reflect
similar performance standards as those measured by the existing covenants using
the previously observed accounting principles.
 
“Hazardous Substance” means any toxic, reactive, corrosive, carcinogenic,
flammable or hazardous pollutant or other substance, including without
limitation petroleum and items defined in Environmental Control Statutes as
“hazardous substances,” “hazardous wastes,” “pollutants” or “contaminants.”
 
“Hedging Agreement” means an agreement relating to any interest rate hedge,
exchange, swap, cap, floor, collar, option, forward, cross right or obligation,
or combination thereof or similar transaction, with respect to interest rate,
foreign exchange, currency, commodity, credit or equity risk (including, without
limitation, any ISDA Master Agreement).
 
“Insufficient Dealer Reserve Receivables” means Receivables within Borrowers’
reserve programs, exclusive of PIPP Receivables, DEAL Receivables and Floorplan
Receivables, with any dealer whose dealer reserves are equal to or less than
fifteen percent (15%) of such dealer’s Principal Receivables.
 
 
6

--------------------------------------------------------------------------------

 

 
“Intangible Assets” means all assets of any Person which would be classified in
accordance with GAAP as intangible assets, including without limitation (a) all
franchises, licenses, permits, patents, applications, copyrights, trademarks,
trade names, goodwill, experimental or organization expenses and other like
intangibles, and (b) unamortized debt discount and expense and unamortized stock
discount and expense.


“LIBOR Rate” means the one (1) month London Interbank Offered Rate for any day
as found in the Wall Street Journal, Interactive Edition, or any successor
edition or publication; provided any change in the LIBOR Rate during a calendar
month that exists as of the last Business Day of a calendar month shall take
effect for purposes of Section 2.6 hereof on the first (1st) day of the
immediately following month.


“Lien” means any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
including without limitation any conditional sale or title retention
arrangement, and any assignment, deposit arrangement or lease intended as, or
having the effect of, security.
 
“Loan” means the aggregate principal amount advanced by Lenders to Borrowers
pursuant to Section 2.1 of this Agreement, together with interest accrued
thereon and fees and costs incurred in connection therewith.
 
“Local Authorities” means individually and collectively the state and local
governmental authorities which govern the business and operations owned or
conducted by Borrowers or any of them.
 
“Loan Reserves” means Borrowers’ allowance for loan losses, unearned discounts
and refundable dealer reserves as reported on the most recent financial
statements provided to Agent pursuant to Section 6.2 of this Agreement
 
“Maturity Date” means October ___, 2014.
 
“Maximum Principal Amount” means an amount equal to Forty Million Dollars
($40,000,000).
 
“Minimum Loss Reserve Requirement” means an amount equal to the greater of (a)
Principal Receivables for the most recent month end multiplied by the rolling
twelve (12) month ratio of net charge-offs to average Principal Receivables
during such twelve (12) month period, (b) Twenty Five Percent (25%) of Principal
Receivables or (c) an amount pursuant to the recommendation of the independent
certified public accountant auditing Borrowers’ financial statements.
 
“Net Advance Rate” has the meaning set forth in the Advance Rate definition.
 
“Non-Conforming Collateral” means Receivables acquired by Borrowers that were
deemed non-conforming by Borrowers’ Operations Counsel based on some legal
deficiency that may materially restrict enforceability of the underlying
installment sales contract and approved for Borrowers’ acquisition with a
qualification that the dealer will ultimately transition to a new contract form.
 
“Notes” mean collectively, the promissory notes to this Agreement of Borrowers
in favor of each Lender, evidencing the joint and several obligation of
Borrowers to repay the Loan, and any and all amendments, renewals, replacements
or substitutions therefor, and each is referred to individually as a “Note.”
 
“Obligations” means (a) each and every draft, liability and obligation of every
type and description which Borrowers may now or at any time hereafter owe to
Agent and Lenders arising under this Agreement or the Credit Documents (whether
such debt, liability or obligation now exists or is hereafter created or
incurred, whether it arises in a transaction involving Agent and/or any Lender,
or any of them, and whether it is direct or indirect, due or to become due,
absolute or contingent, primary or secondary, liquidated or unliquidated, or
sole, joint, several or joint and several), and including specifically, but not
limited to, all indebtedness of Borrowers arising under this Agreement, the
Notes or any fee letter, whether now in effect or hereafter entered into and
including, without limitation, all Loans and (b) payment or performance, as the
case may be, of all obligations of Borrowers with respect to Bank Products.
 
“Out of Formula Loans” has the meaning assigned to that term in Section 10.2(b)
of this Agreement.
 
“Participant” has the meaning assigned to that term in Section 10.8 of this
Agreement.
 
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001).
 
 “PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 
 “Permitted Indebtedness” means (a) borrowings from Agent and Lenders hereunder;
(b) trade indebtedness in the normal and ordinary course of business for value
received; (c) indebtedness and obligations incurred to purchase or lease fixed
or capital assets, (d) the other indebtedness and obligations described on
Schedule II attached hereto and made part hereof, (e) indebtedness in connection
with Bank Products, (f) unsecured indebtedness owing from an Affiliate so long
as such indebtedness does not exceed Five Million Dollars ($5,000,000) in the
aggregate and is subject to a Subordination Agreement, (g) indebtedness incurred
solely to enable a Borrower to originate Floor Plan Receivables so long as such
indebtedness is subject to an intercreditor agreement in form and substance
satisfactory to Agent in its sole discretion, (h) indebtedness incurred solely
to enable a Borrower to originate Direct Consumer Loans so long as such
indebtedness is subject to an intercreditor agreement in form and substance
satisfactory to Agent in its sole discretion, and (i) other unsecured
indebtedness so long as such indebtedness does not exceed One Hundred Thousand
Dollars ($100,000) in the aggregate.
 
“Permitted Liens” means (a) Liens granted to Agent by Borrowers pursuant to this
Agreement, and (b) Liens existing as of the date hereof described on Schedule
III attached hereto.
 
 
7

--------------------------------------------------------------------------------

 
 
“Permitted Tax Distributions” means (a) as to any taxable year of a Borrower
during which such Borrower makes an S corporation election with the Internal
Revenue Service and appropriate state agency or is otherwise a limited liability
company, an annual distribution necessary to enable each equity holder of such
Borrower to pay federal or state income taxes attributable to such equity holder
resulting solely from the allocated share of income of such Borrower for such
period; or (b) or (b) as to any taxable year of a Borrower during which such
Borrower is included in a consolidated or combined tax return of another
Borrower or CompuCredit, an annual distribution necessary to enable such other
Borrower or CompuCredit to pay federal or state income taxes attributable to
such other Borrower or CompuCredit resulting solely from the inclusion of such
Borrower in such consolidated or combined tax return for such period, or to pay
any amounts required under a tax sharing or other arrangement entered into with
such other Borrower or CompuCredit; provided, however, in no event shall the
aggregate amount of Permitted Tax Distributions with respect to any fiscal year
exceed Forty Percent (40%) of Borrowers’ net income (as determined in accordance
with GAAP) for such fiscal year.


“Person” means all natural persons, corporations, limited partnerships, general
partnerships, joint stock companies, limited liability companies, joint
ventures, associations, companies, trusts, banks, trust companies, land trusts,
business trusts or other organizations, whether or not legal entities, and
federal and state governments and agencies or regulatory authorities and
political subdivisions thereof, or any other entity.


“PIPP Receivables” means Receivables purchased or used as collateral by a
Borrower for which such Borrower  purchases or uses as collateral, three (3) to
eighteen (18) months of sequential contract payments pursuant to documentation
consistent with historical practices or otherwise reasonably acceptable to
Agent.


“Plan” means any employee benefit plan subject to the provisions of Title IV of
ERISA which is maintained in whole or in part for employees of Borrowers or any
Affiliate of Borrowers.


“Point of Sale Receivables” means auto finance Receivables originated at the
point of sale within Borrowers’ Dealer Select Advance (DSA) program.


“Press Release” has the meaning assigned to that term in Section 10.16 of this
Agreement.


“Principal Advance Rate” has the meaning set forth in the Advance Rate
definition.


“Principal Receivables” means gross Receivables (inclusive of all unearned
discounts and dealer reserves) less unearned interest, unearned insurance
commissions, unearned insurance premiums, and any other unearned income
represented on Borrowers’ balance sheet.


“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.


“Proprietary Information” means with respect to information furnished to Agent
or Lenders, (a) information relating to pricing or compensation paid by Servicer
to any Person with whom Servicer has a contractual relationship that directly
relates to the Receivables and the performance by Servicer or such third parties
of their obligations under such agreements; (b) data on an account-by-account
basis, modeling results or projections, account management strategies; and (c)
other similar information that Borrowers reasonably regard as proprietary to
their business; provided, however, that Proprietary Information shall not
include (i) monthly reports delivered pursuant to this Agreement, including, but
not limited to pursuant to Section 6.2 of this Agreement and (ii) the tax
treatment and tax structure of the transactions contemplated herein.


“Receivables” means all lien, title retention and security agreements, chattel
mortgages, chattel paper, bailment leases, installment sale agreements,
instruments, consumer finance paper and/or promissory notes securing and
evidencing loans made, and/or time sale transactions acquired, by a Borrower.
 
“Replacement Lender” has the meaning assigned to that term in Section 2.10(b) of
this Agreement.


“Reportable Event” has the meaning assigned to that term in Section 4.13 of this
Agreement.
 
“Request for Advance” means the certificate in the form of Exhibit C attached
hereto and made part hereof or an online advance request.
 
“Required Lenders” means, at any time, Lenders which are then in compliance with
their obligations hereunder and holding in the aggregate at least Sixty-Six and
Two-Thirds Percent (66⅔%) of (a) the Commitment Percentage (and participation
interest) or (b) if the Termination Date has occurred, the outstanding Loans and
participation interest.
 
“Restricted Payments” means payments by Borrowers, or any of them, which
constitute (a) a Distribution or (b) payments of principal or interest on
Subordinated Debt.
 
“Schedule of Receivables and Assignment” means a schedule in form and substance
acceptable to Agent to be submitted by Borrowers to Agent.
 
“Senior Debt” means all indebtedness of Borrowers, or any of them, not expressed
to be subordinated or junior to any other indebtedness of Borrowers, or any of
them.
 
“Senior Debt to Capital Base Ratio” means the ratio of Senior Debt to Capital
Base.
 
“Senior Management” means at least four of the following persons: Richard
Potter, Robert Chappell, Chris Tiller, Kas Naderi, Marguerite Blatz, Jay Putnam
and Rick Loftsgard.
 
“Servicer” means Consumer Auto Receivables Servicing, LLC.
 
“Servicing Agreements” means those servicing agreements listed in Schedule IV
attached hereto.
 
 
8

--------------------------------------------------------------------------------

 
 
“Subordinated Debt” means any indebtedness of Borrowers for borrowed money which
shall contain provisions subordinating the payment of such indebtedness and the
liens and security interests securing such indebtedness to Senior Debt, in form,
substance and extent acceptable to Agent in its sole discretion.
 
“Subordination Agreement” means, individually, and “Subordination Agreements”
means, collectively, the Subordination Agreements executed in connection with
the Subordinated Debt, from time to time, each in form and substance
satisfactory to Agent in its sole discretion.
 
“Subsidiary” of any entity means any corporation, limited liability company,
partnership or other legal entity of which such entity directly or indirectly
owns or controls at least a majority of the outstanding stock or other equity
interest having general voting power.  For purposes of this definition,
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of an entity, whether
through the ownership of voting securities, by contract, or otherwise.
 
“Tangible Net Worth” means, at any date, the amount of the equity interest
liability of Borrowers on a consolidated basis (but excluding the effect of
intercompany transactions subsequent to the date of this Agreement) plus (or
minus in the case of a deficit) its capital surplus and earned surplus minus, to
the extent not otherwise excluded (a) the cost of treasury shares, (b) the
aggregate amount of Intangible Assets including the excess for assets acquired
over their respective book values on the books of the corporation from which
acquired, and (c) investments in and loans to any Subsidiary or Affiliate or to
any equity holder, director or employee of a Borrower or an Affiliate of any
Borrower.
 
“Termination Date” means the earlier of: (a) the Maturity Date, as such date may
be extended from time to time in accordance with the provisions of Section 2.4
of this Agreement, or (b) the date on which the Commitments are terminated and
the Loan becomes due and payable pursuant to Section 9.1.
 
“UCC” means the Uniform Commercial Code as in effect in the State of Iowa from
time to time.
 
 “WFPC Affiliate”  means in relation to Agent, any entity controlled, directly
or indirectly, by Agent, any entity that controls, directly or indirectly, Agent
or any entity directly or indirectly under common control with Agent.  For this
purpose, “control” of any entity means ownership of a majority of the voting
power of the entity.
 
 
Section  1.2 Rules of Construction.
 
 
(a) Accounting Term.  Except as otherwise provided herein, financial and
accounting terms used in the foregoing definitions or elsewhere in this
Agreement shall be defined in accordance with GAAP.
 
 
(b) Uniform Commercial Code.  Except as otherwise provided herein, terms used in
the foregoing definitions or elsewhere in this Agreement that are defined in the
UCC, including without limitation, “Accounts”, “Deposit Accounts”, “Documents”,
“Instruments”, “Investment Property”, “General Intangibles”, “Chattel Paper”,
“Inventory”, “Goods”, “Equipment”, “Fixtures”, “Supporting Obligations”, and
“Letter of Credit Rights” shall have the respective meanings given to such terms
in the UCC.
 
 
 
9

--------------------------------------------------------------------------------

 
ARTICLE 2
 
 
THE REVOLVING CREDIT FACILITY
 
 
Section  2.1 The Loan.  Until the Termination Date, Borrowers may request
Lenders to make Advances to Borrowers and, subject to the terms and conditions
of this Agreement, each Lender severally and not jointly agrees to lend such
Lender’s Commitment Percentage of each requested Advance up to such Lender’s
Commitment which Borrowers may repay and reborrow from time to time.  The
aggregate unpaid principal amount at any one time outstanding of all Advances
shall not exceed the lesser of the Maximum Principal Amount or the Borrowing
Base in effect as of the date of determination.
 
 
(a) Agent shall establish on its books an account in the name of Borrowers (the
“Borrowers’ Loan Account”).  A debit balance in Borrowers’ Loan Account shall
reflect the amount of Borrowers’ indebtedness to Agent and Lenders from time to
time by reason of Advances and other appropriate charges (including, without
limitation, interest charges) hereunder.  At least once each month, Agent shall
provide to Borrowers a statement of Borrowers’ Loan Account which statement
shall be considered correct and accepted by Borrowers and conclusively binding
upon Borrowers unless Borrowers notify Agent to the contrary within thirty (30)
days of Agent’s providing such statement to Borrowers.
 
 
(b) Borrowers shall prepare a completed Availability Statement as of each month
end and forward such statement to Agent by the twentieth (20th) day of the
following month or as may be more frequently required by Agent from time to
time.
 
 
(c) Each Advance made hereunder shall, in accordance with GAAP, be entered as a
debit to Borrowers’ Loan Account, and shall be in a principal amount which, when
aggregated with all other Advances then outstanding, shall not exceed the lesser
of the then effective Borrowing Base or Maximum Principal Amount.
 
 
(d) The Loan shall be due and payable on the Termination Date.  Upon the
occurrence of an Event of Default, Agent shall have rights and remedies
available to it under Article 9 of this Agreement.
 
 
(e) Agent has the right at any time, and from time to time, in its reasonable
credit judgment discretion exercised in good faith (but without any obligation)
upon Fifteen (15) Business Days prior notice, to set aside reasonable reserves
against the Borrowing Base (i) in an amount equal to the outstanding
indebtedness, liabilities and obligations in connection with Bank Products and
(ii) in such other amounts as it may deem reasonably appropriate from the
perspective of a secured asset based lender as a result of events impacting the
business, operations, property or financial condition of Borrowers or impacting
the ability of Agent to exercise rights and remedies against Borrowers and/or
the Collateral.  Notwithstanding the foregoing, in no event shall the amount of
such reserves in the aggregate exceed Twenty Percent (20%) of the then
outstanding principal amount of the Loan.
 
 
Section  2.2 The Notes.  The indebtedness of Borrowers to each Lender hereunder
shall be evidenced by a separate Note executed by Borrowers in favor of such
Lender in the principal amount equal to each such Lender’s Commitment Percentage
of the Maximum Principal Amount.  The aggregate principal amount of the Notes
will be the Maximum Principal Amount; provided, however, that notwithstanding
the face amount of the Notes, Borrowers’ liability under the Notes shall be
limited at all times to the actual indebtedness (principal, interest and fees)
then outstanding and owing by Borrowers to each Lender hereunder.
 
 
Section  2.3 Method of Payment.  Borrowers shall make all payments of principal,
interest on the Notes and any other fees and amount payable hereunder in lawful
money of the United States of America and in funds immediately available by wire
transfer or automated clearing house transfer, to Agent at its address referred
to in Section 10.4 of this Agreement or at such other address as Agent otherwise
directs.  Whenever any payment is due on a day, which is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day and
interest shall be paid for such extended time. As soon as practicable after
Agent receives payment from Borrowers, but in no event later than one (1)
Business Day after such payment has been made, subject to Section 2.7, Agent
will cause to be distributed like funds relating to the payment of principal,
interest or fees (other than amounts payable to Agent to reimburse Agent for
fees and expenses payable solely to Agent pursuant to the terms of this
Agreement) or expenses payable to Agent and Lenders in accordance with the terms
of this Agreement, in like funds relating to the payment of any such other
amounts payable to Lenders.  Borrowers’ obligations to Lenders with respect to
such payment shall be discharged by making such payments to Agent pursuant to
this Section 2.3 or, if not timely paid or any Event of Default then exists, may
be added to the principal amount of the Loans outstanding.
 
 
Section  2.4 Extension and Adjustment of Maturity Date.  Upon the written
agreement of Borrowers, Agent and Lenders, the Maturity Date may be extended.
 
 
Section  2.5 Use of Proceeds.  The initial Advance shall be used to refinance
and pay Borrowers’ existing indebtedness and thereafter to finance Borrowers’
working capital and operational needs and for other lawful purposes except as
limited under this Agreement.
 
 
 
10

--------------------------------------------------------------------------------

 
Section  2.6 Interest.
 
 
(a) In the absence of an Event of Default hereunder, and prior to maturity, the
outstanding principal balance of the Loan will bear interest at an annual rate
at all times equal to the LIBOR Rate plus the Applicable Margin.
 
 
(b) Interest shall be payable monthly in arrears on the first (1st) day of each
month commencing on the first such date after the first Advance under the Loan
and continuing until the Loan is indefeasibly paid in full.  For interest and
fees not paid within the grace period pursuant to Section 8.1 of this Agreement,
Borrowers shall be deemed to have requested an Advance on the first day after
the grace period expires in an amount equal to accrued and unpaid interest and
any other accrued but unpaid fees due and owing hereunder and such amount shall
be added to the outstanding principal balance of the Loan.  Interest as provided
hereunder will be calculated on the basis of a three hundred sixty (360) day
year and the actual number of days elapsed.  The rate of interest provided for
hereunder is subject to increase or decrease when and as the LIBOR Rate
increases or decreases in an amount corresponding to the change in the LIBOR
Rate.  Any such change in the interest rate hereunder shall take effect the
first day of the month following a change in the LIBOR Rate.
 
 
(c) From and after the Maturity Date, or such earlier date as the outstanding
principal balance of the Loan and other Obligations become due and payable by
acceleration or otherwise, or at Agent’s option upon the occurrence of an Event
of Default, Borrowers hereby agree to pay interest on the outstanding principal
balance of the Loan and other Obligations and, to the extent permitted by law,
overdue interest with respect thereto, at the rate of Five Percent (5.0%) per
annum above the rate of interest otherwise applicable to the Loan.
 
 
Section  2.7 Advances.
 
 
(a) Borrower Agent shall notify Agent in writing not later than 12:00 Noon
Central time, on the date of each requested Advance, specifying the date and
amount of the Advance.  Such notice shall be submitted via Agent’s online
automatic request system in the form of the Request for Advance and shall be
certified by the President or Treasurer (or such other authorized Person as
Borrower Agent directs from time to time) of Borrower Agent.
 
 
(b) Agent shall give to each Lender prompt notice (but in no event later than
1:00 P.M., Central time on the date of Agent’s receipt of notice from Borrowers)
of each Request for Advance by facsimile.  No later than 2:00 P.M., Central time
on the date on which an Advance is requested to be made pursuant to the
applicable Request for Advance, each Lender will make available to Agent at the
address of Agent set forth in Section 10.4, in immediately available funds, its
Commitment Percentage of such Advance requested to be made.  Unless Agent shall
have been notified by any Lender prior to the date of Advance that such Lender
does not intend to make available to Agent its portion of the Advance to be made
on such date, Agent may assume that such Lender will make such amount available
to Agent as required above and Agent may, in reliance upon such assumption, make
available the amount of the Advance to be provided by such Lender.  Upon
fulfillment of the conditions set forth in Sections 2.7(a) and 5.2 for such
Advance, and as soon as practicable after receipt of funds from Lenders (but in
any event not later than 2:00 P.M., Central time) Agent will make such funds as
have been received from Lenders available to Borrowers at the account specified
by Borrowers in such Request for Advance.
 
 
(c) To administer the Loan in an efficient manner and to minimize the transfer
of funds between Agent and Lenders, Lenders hereby instruct Agent, and Agent may
(in its sole discretion, without any obligation) (i) make available, on behalf
of Lenders, the full amount of all Advances requested by Borrowers, without
giving each Lender prior notice of the proposed Advance, of such Lender’s
Commitment Percentage thereof and the other matters covered by the Request for
Advance and (ii) if Agent has made any such amounts available as provided in
clause (i), upon repayment of Loans by Borrowers, first apply such amounts
repaid directly to the amounts made available by Agent in accordance with clause
(i) and not yet settled as described below.  If Agent makes an Advance on behalf
of Lenders, as provided in the immediately preceding sentence, the amount of
outstanding Loans and each Lender’s Commitment Percentage thereof shall be
computed weekly rather than daily and shall be adjusted upward or downward on
the basis of the amount of outstanding Loans as of 5:00 P.M., Central time on
the Business Day immediately preceding the date of each computation; provided,
however, that Agent retains the absolute right at any time or from time to time
to make the afore-described adjustments at intervals more frequent than
weekly.  Agent shall deliver to each of Lenders at the end of each week, or such
lesser period or periods as Agent shall determine, a summary statement of the
amount of outstanding Loans for such period (such week or lesser period or
periods being hereafter referred to as a “Settlement Period”).  If the summary
statement is sent by Agent and received by Lenders prior to 12:00 Noon, Central
time on any Business Day each Lender shall make the transfers described in the
next succeeding sentence no later than 3:00 P.M., Central time on the day such
summary statement was sent; and if such summary statement is sent by Agent and
received by Lenders after 12:00 Noon, Central time on any Business Day, each
Lender shall make such transfers no later than 3:00 P.M., Central time no later
than the next succeeding Business Day after such summary statement was sent.  If
in any Settlement Period, the amount of a Lender’s Commitment Percentage of the
Loans is in excess of the amount of Loans actually funded by such Lender, such
Lender shall forthwith (but in no event later than the time set forth in the
next preceding sentence) transfer to Agent by wire transfer in immediately
available funds the amount of such excess; and, on the other hand, if the amount
of a Lender’s Commitment Percentage of the Loans in any Settlement Period is
less than the amount of Loans actually funded by such Lender, Agent shall
forthwith transfer to such Lender by wire transfer in immediately available
funds the amount of such difference.  The obligation of each of Lenders to
transfer such funds shall be irrevocable and unconditional, without recourse to
or warranty by Agent and made without setoff or deduction of any kind.  Each of
Agent and Lenders agree to mark their respective books and records at the end of
each Settlement Period to show at all times the dollar amount of their
respective Commitment Percentages of the outstanding Loans.  Because Agent on
behalf of Lenders may be advancing and/or may be repaid Loans prior to the time
when Lenders will actually advance and/or be repaid Loans, interest with respect
to Loans shall be allocated by Agent to each Lender (including Agent) in
accordance with the amount of Loans actually advanced by and repaid to each
Lender (including Agent) during each Settlement Period and shall accrue from and
including the date such Advance is made by Agent to but excluding the date such
Loans are repaid by Borrower in accordance with Section 2.3 or actually settled
by the applicable Lender as described in this Section 2.7(c).  All such Advances
made by Agent on behalf of Lenders hereunder shall bear interest at the interest
rate applicable hereunder for Advances.
 
 
(d) If the amounts described in subsection (b) or (c) of this Section 2.7 are
not in fact made available to Agent by a Lender (such Lender being hereinafter
referred to as a “Defaulting Lender”) and Agent has made such amount available
to Borrowers, Agent shall be entitled to recover such corresponding amount on
demand from such Defaulting Lender.  If such Defaulting Lender does not pay such
corresponding amount forthwith upon Agent’s demand therefor, Agent shall
promptly notify Borrowers and Borrowers shall immediately (but in no event later
than two (2) Business Days after such demand) pay such corresponding amount to
Agent.  Agent shall also be entitled to recover from such Defaulting Lender or,
to the extent not recovered from the Defaulting Lender, from Borrowers, (i)
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by Agent to Borrowers to the date such
corresponding amount is recovered by Agent, at a rate per annum equal to either
(A) if paid by such Defaulting Lender, the overnight federal funds rate or (B)
if paid by Borrowers, the then applicable rate of interest, calculated in
accordance with Section 2.6, plus (ii) in each case, an amount equal to any
costs (including reasonable legal expenses) and losses incurred as a result of
the failure of such Defaulting Lender to provide such amount as provided in this
Agreement.  Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights which
Borrowers may have against any Lender as a result of any default by such Lender
hereunder, including, without limitation, the right of Borrowers to seek
reimbursement from any Defaulting Lender for any amounts paid by Borrowers under
clause (ii) above on account of such Defaulting Lender’s default.
 
 
 
11

--------------------------------------------------------------------------------

 
(e) The failure of any Lender to make its portion of the Advance to be made by
it as part of any Advance shall not relieve any other Lender of its obligation,
if any, hereunder to make its Advance on the date of such borrowing, but no
Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on the date of any Advance.  The amounts
payable by each Lender shall be a separate and independent obligation.
 
 
(f) Each Lender shall be entitled to earn interest at the then applicable rate
of interest, calculated in accordance with Section 2.6, on outstanding Loans
which it has funded to Agent from the date such Lender funded such Advance to,
but excluding, the date on which such Lender is repaid with respect to the Loan.
 
 
(g) Agent shall not be obligated to transfer to any Defaulting Lender any
payments made by Borrowers to Agent for the Defaulting Lender’s benefit; nor
will a Defaulting Lender be entitled to the sharing of any payments
hereunder.  Amounts payable to a Defaulting Lender shall instead be paid to or
retained by Agent.  Agent may hold and, in its discretion, re-lend to Borrowers
the amount of all such payments received or retained by it for the account of
such Defaulting Lender.  Any amounts so re-lent to Borrowers shall earn interest
at the interest rate applicable hereunder and for all other purposes of this
Agreement shall be treated as if they were Advances; provided, however, that for
purposes of voting or consenting to matters with respect to the Credit Documents
and determining Commitment Percentages, such Defaulting Lender shall be deemed
not to be a “Lender”, and each of such Defaulting Lender’s Commitment and the
unpaid principal balance of the Advances owing to such Defaulting Lender shall
be deemed to be zero (-0-).  Until a Defaulting Lender cures its failure to fund
its pro rata share of any Advance, such Defaulting Lender shall not be entitled
to any portion of the unused line fee payable pursuant to Section 2.9(b) of this
Agreement.   This Section 2.7(g) shall remain effective with respect to such
Lender until such time as the Defaulting Lender shall no longer be in default of
any of its obligations under this Agreement.  The terms of this Section 2.7(g)
shall not be construed to increase or otherwise affect the Commitment of any
Lender, or relieve or excuse the performance by Borrowers of their duties and
obligations hereunder or under any of the other Credit Documents.  Nothing
contained in this Section 2.7 or otherwise in this Agreement shall impair or
limit any claim of Borrowers against a Defaulting Lender (including, without
limitation, expenses incurred by Borrowers by reason of any such default) who
breaches its commitment to fund Advances hereunder.
 
 
(h) Each request for an Advance pursuant to this Section 2.7 shall be
irrevocable and binding on Borrowers.
 
 
Section  2.8 Prepayment.
 
 
(a) Optional Prepayments.  Borrowers may prepay the Loan from time to time, in
full or in part without premium or penalty, provided that (i) except as
otherwise contemplated herein, in the event Borrowers repay the Loan in full at
any time prior to the Maturity Date, Borrowers shall pay a sum equal to Two
Percent (2.0%) of the Maximum Principal Amount as a prepayment fee, (ii)
prepayments shall be in a minimum amount of Ten Thousand Dollars ($10,000) and
Ten Thousand Dollars ($10,000) increments in excess thereof; and (iii) partial
prepayments prior to the Termination Date shall not reduce Lenders’ Commitments
under this Agreement and may be reborrowed, subject to the terms and conditions
hereof for borrowing, and partial prepayments will be applied first to accrued
interest and fees and then to outstanding Advances.  Each Borrower acknowledges
that the above described fee is an estimate of Lenders’ damages in the event of
early termination and is not a penalty.  In the event of termination of the
credit facility established pursuant to this Agreement, all of the Obligations
shall be immediately due and payable upon the termination date stated in any
notice of termination.  All undertakings, agreements, covenants, warranties and
representations of Borrowers contained in the Credit Documents shall survive any
such termination, and Agent shall retain its liens in the Collateral and all of
its rights and remedies under the Credit Documents notwithstanding such
termination until Borrowers have paid the Obligations to Agent and Lenders, in
full, in immediately available funds, together with the applicable termination
fee, if any.
 
 
(b) Mandatory Prepayments.  In the event that amounts outstanding hereunder at
any time exceed the Borrowing Base (whether established by an Availability
Statement or otherwise) (an “Overadvance”) (i) except as provided in clause (ii)
below, Borrowers shall pay to Agent immediately the amount by which Borrowers’
indebtedness hereunder exceeds the Borrowing Base and (ii) if such Overadvance
is caused solely as a result of Agent establishing a reserve against the
Borrowing Base pursuant to Section 2.1(e) hereof, Borrowers shall pay to Agent
the amount by which Borrowers’ indebtedness hereunder exceeds the Borrowing Base
within thirty (30) Business Days of the establishment of such reserve; it being
acknowledged that during such thirty (30) Business Day period (x) no Default or
Event of Default shall arise solely as a result of such Overadvance and (y)
Agent and Lenders shall not be obligated to make any additional Advances.
 
 
Section  2.9 Fees.  Borrowers shall pay to Agent, at Agent’s offices, the
following:
 
 
(a) Administrative Fee. A non-refundable administrative fee of $3,000 shall be
due and payable monthly in arrears on the 1st day of each month commencing on
the first such date after the funding of this Agreement and continuing until the
Commitment is terminated and the Obligations owing under this Agreement are
indefeasibly paid in full, in which event a monthly installment of the
administrative fee shall be paid pro-rata on the date of such termination.
 
 
(b) Unused Line Fee.  An unused line fee at the rate of One-Half of One Percent
(0.50%) per annum (computed on the basis of a three hundred sixty (360) day year
and the actual number of days elapsed) on the average daily unused Commitments
shall be due and payable monthly in arrears on the 1st day of each month
commencing on the first such date after the funding of this Agreement and
continuing until the Commitment is terminated, in which event a monthly
installment of the administrative fee shall be paid pro-rata on the date of such
termination.
 
 
 
12

--------------------------------------------------------------------------------

 
Section  2.10 Regulatory Changes in Capital Requirements; Replacement of a
Lender.
 
 
(a) Regulatory Changes in Capital Requirements.
 
 
(i) If any Lender shall have determined that the adoption or the effectiveness
after the date hereof of any law, rule, regulation or guideline regarding
capital adequacy, or any change in any of the foregoing or in the interpretation
or administration of any of the foregoing by any governmental authority, central
lender or comparable agency charged with the interpretation or administration
thereof, or compliance by such Lender (or any lending office of such Lender) or
such Lender’s holding company with any industry wide request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central lender or comparable agency, has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, to a level
below that which such Lender or its holding company could have achieved on the
portion of the Loans made by such Lender pursuant hereto but for such adoption,
change or compliance (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy) by
an amount deemed by such Lender to be material, then from time to time Borrowers
shall pay to such Lender on demand such additional amount or amounts as will
compensate such Lender or its holding company for any such reduction suffered
together with interest on each such amount from the date demanded until payment
in full thereof at the rate provided in Section 2.6 with respect to amounts not
paid when due.  Agent will notify Borrowers of any event occurring after the
date of this Agreement that will entitle a Lender to compensation pursuant to
this Section 2.10(a) as promptly as practicable after it obtains knowledge
thereof and determines to request such compensation.
 
 
(ii) Nothing in this Section shall be deemed to require Borrowers to pay any
amount to a Lender to the extent such Lender has been compensated therefor under
another provision of this Agreement or to the extent such amount is already
reflected in the applicable interest rate.
 
 
(iii) Each Lender agrees that it shall use its reasonable efforts to reduce or
eliminate any claim for compensation pursuant to this Section 2.10, including
but not limited to designating a different lending office if such designation
will avoid the need for, or reduce the amount of, any increased amounts referred
to in this Section 2.10 and will not, in the reasonable opinion of such Lender,
be unlawful or otherwise disadvantageous to such Lender or inconsistent with its
policies or result in any unreimbursed cost or expense to such Lender or in an
increase in the aggregate amount payable under this Section 2.10.
 
 
(iv) Each Lender claiming increased amounts described in this Section 2.10 will
furnish to the (together with its request for compensation) a certificate
prepared in good faith setting forth the basis and the calculation of the amount
(in reasonable detail) of each request by such Lender for any such increased
amounts referred to in this Section 2.10.  Any such certificate shall be
conclusive absent manifest error, and such Lender shall deliver a copy thereof
to Borrowers.  A Lender shall not be compensated for any amount relating to any
period ending, and of which such Lender has had knowledge, more than six (6)
months prior to the date that such Lender notifies Borrowers in writing thereof
or for any amounts resulting from a change by any Lender of its lending office
or its internal policies (other than changes required by law).
 
 
(v) In the event that increased amounts to be paid by Borrowers pursuant to this
Section exceed Two Percent (2.0%) of the then outstanding principal balance of
Loans, Borrowers shall be entitled to prepay the Loan upon five (5) days prior
written notice to Agent, without any prepayment fee payable required pursuant to
Section 2.8(a) to the Lender requesting compensation under this Section 2.10.
 


(b)           Replacement of a
Lender.                                           If Borrowers become obligated
to pay additional amounts to any Lender pursuant to Section 2.10(a), then
Borrowers may within thirty (30) days thereafter designate another bank that is
acceptable to Agent in its discretion (such other bank being called a
“Replacement Lender”) to purchase the Loans of such Lender and such Lender’s
rights hereunder, without recourse to or warranty by, or expense to, such
Lender, for a purchase price equal to the outstanding principal amount of the
Loans payable to such Lender plus any accrued but unpaid interest on such Loans
and all accrued but unpaid fees owed to such Lender and any other amounts
payable to such Lender under this Agreement, and to assume all the obligations
of such Lender hereunder, and, upon such purchase and assumption (pursuant to an
Assignment and Acceptance), such Lender shall no longer be a party hereto or
have any rights hereunder (other than rights with respect to indemnities and
similar rights applicable to such Lender prior to the date of such purchase and
assumption) and shall be relieved from all obligations to Borrower hereunder,
and the Replacement Lender shall succeed to the rights and obligations of such
Lender hereunder.
 
Section  2.11 Sharing of Payments.  If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of setoff or
otherwise) on account of the Loans made by it in excess of its pro rata share of
such payment as provided for in this Agreement, such Lender shall forthwith
purchase from the other Lenders such participations in the Loans made by them as
shall be necessary to cause such purchasing Lender to share the excess payment
accruing to all Lenders in accordance with their respective ratable shares as
provided for in this Agreement; provided, however, that if all or any portion of
such excess is thereafter recovered from such purchasing Lender, such purchase
from each Lender shall be rescinded and each such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (a) the amount of such Lender’s required repayment to (b) the total amount so
recovered from the purchasing Lender) or any interest or other amount paid or
payable by the purchasing Lender in respect to the total amount so
recovered.  Borrowers agree that any Lender so purchasing a participation from
another Lender pursuant to this Section 2.11 may, to the fullest extent
permitted by law, exercise all of its rights of payment (including the right of
setoff) with respect to such participation as fully as if such Lender were the
direct creditor of Borrowers in the amount of such participation.
 
 
Section  2.12 Pro Rata Treatment.  Subject to Sections 2.7 and Section 9.4
hereof, each payment or prepayment of principal of the Loan and each payment of
interest on the Loans, actually received by Agent shall be allocated pro rata
among Lenders in accordance with the respective principal amounts of their
outstanding Loans; provided, however, that the foregoing fees payable hereunder
(other than the fees payable under Section 2.9(a) hereof) to Lenders shall be
allocated to each Lender based on such Lender’s Commitment Percentage.
 
 
13

--------------------------------------------------------------------------------

 
 
ARTICLE 3
 
 
SECURITY
 
 
Section  3.1 Security Interest.  To secure the payment and performance of the
Obligations, each Borrower hereby grants to Agent, for the benefit of Lenders
and WFPC Affiliates, a continuing general lien on and a continuing security
interest in all of the Collateral, wherever located, whether now owned or
hereafter acquired, existing or created, together with all replacements and
substitutions therefor, and the cash and non-cash proceeds thereof, subject to
Permitted Liens.  The liens and security interests of Agent in the Collateral
shall be first and prior perfected liens and security interests, subject only to
Permitted Liens, and may be retained by Agent until all of the Obligations have
been indefeasibly satisfied in full and the Commitments have expired or
otherwise has been terminated.
 
 
Section  3.2 Financing Statements.  Agent is hereby authorized by each Borrower
to file any financing statements covering the Collateral or any amendment adding
collateral to any financing statement or an amendment that adds a debtor to a
financing statement, in each case whether or not a Borrower’s signature appears
thereon.  Borrowers agree to comply with the requirements of all state and
federal laws and requests of Agent in order for Agent to have and maintain a
valid and perfected first security interest in the Collateral.
 
 
Section  3.3 Stamping of Receivables.  All Receivables of Borrowers shall be
promptly stamped and assigned to Agent as follows to evidence the assignment to
Agent:
 
 
The within instrument or agreement is pledged as collateral to Wells Fargo
Preferred Capital, Inc., as agent for various financial institutions.
 
Notwithstanding the foregoing, Receivables owned by Borrowers as of the date of
this Agreement shall be stamped within thirty (30) days from the date
hereof.  Borrowers are hereby granted limited authority to stamp Receivables
sold by Borrowers in accordance with Section 7.6 of this Agreement as follows:
 
The security interest noted on the face of this instrument or agreement in favor
of Wells Fargo Preferred Capital, Inc. (“Agent”), as agent for various financial
institutions, is released pursuant to limited authority granted to the holder of
this instrument or agreement by Agent.
 
Borrowers shall (a) deliver to the Custodian all Collateral required to be
delivered to Custodian pursuant to the Custodian Agreement, as the bailee and
designee of Agent, (b) upon the request of Agent during the existence and
continuance of an Event of Default, deliver to Agent the Collateral, including,
but not limited to, all of Borrowers’ Books and Records including all computers,
computer related equipment, tapes and software; and (c) execute and deliver to
Agent, for the benefit of Lenders, such assignments, endorsements, allonges to
promissory notes, mortgages, financing statements, amendments thereto and
continuation statements thereof, in form satisfactory to Agent, and such
additional agreements, documents or instruments as Agent may, from time to time,
require to evidence, perfect and continue to perfect Agent’s liens and security
interests granted hereunder.  For purposes of this Article 3, the parties hereto
agree that, until Agent shall otherwise direct or designate, the custodian(s)
under the Custodian Agreement or Agreements as from time to time in effect,
shall be deemed to be the designee of Agent and shall have the right in the
normal course of business to release the above noted pledge and notate on such
Receivable that such pledge has been released and Agent shall have the right, at
any reasonable time and from time to time, to direct or redirect the delivery of
all or any of the foregoing items to any other designee as reasonably
directed.  Agent may in its sole discretion record or file any such document,
instrument or agreement, including, without limitation, this Agreement, as it
may from time to time deem desirable.
 
 
Section  3.4 Collections.  Notwithstanding the assignment (but not in any way to
be deemed or construed to impair or affect the security interest granted
hereunder) of the Collateral by Borrowers to Agent, until the occurrence of an
Event of Default, Borrowers may service, manage, enforce and receive Collections
on Receivables for the account of Agent.  Borrowers shall have no power to make
any allowance or credit to any obligor outside the ordinary course of Borrowers’
business without Agent’s prior written consent.  Borrowers shall endorse and
deposit all Collections within two (2) Business Days of receipt thereof and in
the original form received (except for the endorsement of Borrowers, if
necessary, to enable the collection of instruments for the payment of money,
which endorsements Borrowers hereby agree to make) in the deposit account
maintained with depository institution acceptable to Agent which is subject to a
Control Agreement or which is swept within two (2) Business Days into an deposit
account which is subject to a Control Agreement with collected funds maintained
therein transferred via wire transfer every other Business Day to a deposit
account maintained with Wells Fargo Bank, National Association which is subject
to a Control Agreement, or such other deposit account maintained with such
depository as Agent may from time to time specify. Upon the occurrence and
continuation of an Event of Default, Agent may provide the applicable depository
bank a “notice of exclusive control” which shall prohibit withdrawals by
Borrowers from such deposit account without the prior written consent of Agent
and withdrawals by Agent therefrom shall not require the co-signature of a
Borrower. Following the occurrence of an Event of Default, Agent may also
require Borrowers to enter into other lock box agreements with Agent or another
financial institution acceptable to Agent, in form and content acceptable to
Agent, with respect to opening and maintaining a lock box arrangement for the
Collections.  The Control Agreements and such lock box agreements shall be
irrevocable so long as Borrowers are indebted to Agent under this Agreement and
this Agreement remains in effect.
 
 
Section  3.5 Additional Rights of Agent; Power of Attorney.
 
 
(a) In addition to all the rights granted to Agent hereunder, Agent shall have
the right, at any time following the occurrence of an Event of Default, to
notify the obligors and account debtors of all Collateral to make payment
thereon directly to Agent, and to take control of the cash and non-cash proceeds
of such Collateral; provided, however, that once such notification is given to
such obligors, it shall not be vitiated by a subsequent cure of such Event of
Default without the prior written consent of Agent.  When Collections received
by Agent have been converted into cash form, Agent shall forthwith apply the
same in accordance with Section 9.4 of this Agreement.
 
 
(b) Each Borrower irrevocably appoints Agent its true and lawful attorney, with
power of substitution, to act in the name of such Borrower or in the name of
Agent or otherwise following an Event of Default, for the use and benefit of
Agent, but at the cost and expense of Borrowers, without notice to Borrowers: to
demand, collect, receipt for and give renewals, extensions, discharges and
releases of any Collateral; to institute and to prosecute legal and equitable
proceedings to realize upon any Collateral; to settle, compromise, or adjust
claims; to take possession and control in any manner and in any place of any
cash or non-cash items of payment or proceeds thereof; to endorse the name of
such Borrower upon any notes, checks, drafts, money orders, or other evidences
of payment of Collateral; to sign such Borrower’s name on any instruments or
documents relating to any of the Collateral or on drafts against account
debtors; to do all other acts and things necessary, in Agent’s sole judgment, to
effect collection of the Collateral or protect its security interest in the
Collateral; and generally to sell in whole or in part for cash, credit or
property to others or to itself at any public or private sale, assign, make any
agreement with respect to or otherwise deal with the Collateral as fully and
completely as though Agent were the absolute owner thereof for all purposes,
except to the extent limited by any applicable laws and subject to any
requirement of notice to Borrowers or other Persons under applicable laws.
 
 
Section  3.6 Additional Collateral Provisions.  Borrowers will defend the
Collateral against all Liens (other than Permitted Liens), and claims and
demands of all Persons at any time claiming the same or any interest
therein.  Borrowers agree to comply with the requirements of all state and
federal laws and requests of Agent in order for Agent to have and maintain a
valid and perfected first security interest and/or mortgage Lien in the
Collateral including, without limitation, executing such documents as Agent may
require to obtain control over all Deposit Accounts, Letter-of-Credit Rights and
Investment Property, as applicable.  Furthermore, Borrowers shall promptly
notify Agent in writing upon incurring or otherwise obtaining a Commercial Tort
Claim against any third party, and, upon the request of Agent, shall promptly
enter into such security agreements and do such other things or acts deemed
appropriate by Agent to give Agent a fully valid, perfected and enforceable
security interest in any such Commercial Tort Claim.  Collateral shall include
any such Commercial Tort Claim, and the authorization given by Borrowers to
Agent in Section 3.2 above to file financing statements covering the Collateral
shall include the authorization to file financing statements with respect to any
such Commercial Tort Claim.  Borrowers warrant and represent that they do not
own any Commercial Tort Claims as of the date hereof.
 
 
14

--------------------------------------------------------------------------------

 
 
ARTICLE 4
 
 
REPRESENTATIONS AND WARRANTIES
 
Each Borrower represents and warrants as of the date hereof and as of the date
of each Advance as follows:
 
 
Section  4.1 Representations and Warranties as to Receivables.
 
 
(a) As to the Receivables generally:
 
 
(i) Each applicable Borrower represents that, to the best of its knowledge, the
original lender or seller had full power and authority to make the loans (or
other extensions of credit) evidenced by the Receivables owned by it and all
such Receivables and all Books and Records related thereto are genuine, based on
enforceable contracts and are in all material respects what they purport to be;
 
 
(ii) Each applicable Borrower represents that, to the best of its its knowledge,
all Receivables owned by it have been duly authorized, executed, delivered by
the parties whose names appear thereon and are valid and enforceable in
accordance with their terms; constitute chattel paper; any chattels described in
any Receivable owned by it  are and will be accurately described and are and
will be in the possession of the parties granting the security interest therein;
and any applicable filing, recording or lien notation law with respect to any
collateral securing a Receivable owned by it will have been materially complied
with to the extent such filing or recording is necessary under applicable law to
create or perfect such Borrower’s security interest in such collateral
consistent with its present policy.
 
 
(iii) Each applicable Borrower represents that, to the best of its knowledge,
the form and content of all Receivables owned by it and the security related
thereto and the transactions from which they arose comply in all material
respects (and in any event in all respects necessary to maintain and ensure the
validity and enforceability of the Receivables) with any and all applicable
laws, rules and regulations, including without limitation, the Consumer Finance
Laws;
 
 
(iv) Each applicable Borrower represents that, to the best of its knowledge, the
original amount and unpaid balance of each Receivable owned by it on such
Borrowers’ Books and Records and on any statement or schedule delivered to Agent
and/or any Lender, including without limitation the Schedule of Receivables, is
and will be the true and correct amount actually owing to such Borrower as of
the date each Receivable is pledged to Agent, is not subject to any claim of
reduction, counterclaim, set-off, recoupment or any other claim, allowance or
adjustment; and no Borrower, to the best of such Borrower’s knowledge, has any
knowledge of any fact which would impair the validity or collectibility of any
Receivables;
 
 
(v) Each applicable Borrower represents that, to the best of its knowledge, the
security agreements, title retention instruments, mortgages and other documents
and instruments which are security for Receivables owned by it contain a correct
and sufficient description of the real or personal property covered thereby,
and, subject to the rights of Agent hereunder and the interests of such Borrower
as holder of such security agreements, title retention instruments or mortgages
or other documents or instruments, are or create security interests and Liens;
 
 
(vi) Each applicable Borrower has made an adequate qualification of the
Receivables owned by it consistent with Borrower’s purchasing and lending
policies and has determined that such Receivables are in conformity in all
material respects with such Borrowers’ policies and standards; and
 
 
(vii) Each applicable Borrower has good and valid indefeasible title to the
Receivables owned by it, free and clear of all prior assignments, claims, liens,
encumbrances and security interests, and has the right to pledge and grant
Agent, for the benefit of Lenders, a first priority security interest in the
same, in the manner provided in this Agreement.
 
 
Section  4.2 Organization and Good Standing. As of the date of this Agreement,
each Borrower is duly organized and validly existing in good standing under the
laws of the state identified on Schedule 4.2 attached hereto and made part
hereof and has the power and authority to engage in the business it conducts and
is qualified and in good standing in those states wherein the nature of business
or property owned by it requires such qualification, is not required to be
qualified in any other state; or if not so qualified, no adverse effect would
result therefrom.  As of the date of this Agreement, the organizational number
assigned to each Borrower by the state of its organization is set forth on
Schedule 4.2 attached hereto and made part hereof.
 
 
Section  4.3 Perfection of Security Interest.  As of the date of this Agreement
upon filing of financing statements in all places as are necessary to perfect
the security interests granted in Article 3 of this Agreement, describing the
Collateral and disclosing each applicable Borrower as debtor and Agent as
secured party, Agent will have a first perfected security interest in the
Collateral which can be perfected by the filing of a UCC financing statement in
such Borrower’s state of organization, superior in right of interest to any
other Person (including, without limitation, purchasers from, or creditors or
receivers or a trustee in bankruptcy of, Borrowers).
 
 
15

--------------------------------------------------------------------------------

 
 
Section  4.4 No Violations.  As of the date of this Agreement, the making and
performance of the Credit Documents do not violate any material provisions of
any material law, rule, regulation, judgment, order, writ, decree, determination
or award or breach any provisions of the certificate of formation, operating
agreement or other organizational documents of any Borrower, or constitute a
default or result in the creation or imposition of any security interest in, or
lien or encumbrance upon, any assets of any Borrower (immediately or with the
passage of time or with the giving of notice and passage of time, or both) under
any other contract, agreement, indenture or instrument to which a Borrower is a
party or by which a Borrower or its property is bound with failure to comply
resulting in a material adverse change in the business, operations, property
(including the Collateral) or financial condition of any Borrower.
 
 
Section  4.5 Power and Authority.  As of the date of this Agreement,
 
 
(a) each Borrower has full power and authority under the law of the state of its
organization and under its organizational documents to enter into, execute and
deliver and perform the Credit Documents; to borrow monies hereunder, to incur
the obligations herein provided for and to pledge and grant to Agent, for the
benefit of Lenders, a security interest in the Collateral; and
 
 
(b) all actions (corporate or otherwise) necessary or appropriate for each
Borrower’s execution, delivery and performance of the Credit Documents have been
taken.
 
 
Section  4.6 Validity of Agreements.  As of the date of this Agreement, each of
the Credit Documents has been duly executed and constitute valid and legally
binding obligations of each applicable Borrower enforceable against such
Borrower, in accordance with their respective terms.
 
 
Section  4.7 Litigation.  As of the date of this Agreement, there is no order,
notice, claim, action, suit, litigation, proceeding or investigation instituted
or, to any Borrower’s knowledge, threatened against or affecting any Borrower
where the amount in controversy is in excess of One Hundred Thousand Dollars
($100,000), whether or not fully covered by insurance, except as identified and
described on Schedule 4.7 attached hereto and made part hereof.
 
 
Section  4.8 Compliance.  As of the date of this Agreement, each Borrower is in
compliance in all material respects with all applicable laws and regulations,
federal, state and local (including all Consumer Finance Laws (including being
in compliance with privacy notice requirements under the Gramm-Leach-Bliley
Act)), material to the conduct of its business and operations; each Borrower
possesses all the franchises, permits, licenses, certificates of compliance and
approval and grants of authority necessary or required in the conduct of its
business and the same are valid, binding, enforceable and subsisting without any
defaults thereunder or enforceable adverse limitations thereon, and are not
subject to any proceedings or claims opposing the issuance, development or use
thereof or contesting the validity thereof; and no approvals, waivers or
consents, governmental (federal, state or local) or non-governmental, under the
terms of contracts or otherwise, are required by reason of or in connection with
such Borrower’s execution and performance of the Credit Documents.
 
 
Section  4.9 Accuracy of Information; Full Disclosure.  As of the date of this
Agreement,
 
 
(a) all consolidated financial statements, including any related schedules and
notes appended thereto, delivered and to be delivered to Agent and/or any Lender
pursuant to this Agreement have been prepared in accordance with GAAP and do
fairly present the financial condition of the Borrowes and their Subsidiaries,
if any, on the dates thereof and results of operations for the periods covered
thereby and discloses all liabilities (including contingent liabilities) of any
kind of such Borrower to the extent required in accordance with GAAP.
 
 
(b) since the date of the most recent financial statements furnished to Agent
and/or any Lender, there has not been any material adverse change in the
financial condition, business or operations of any Borrower.
 
 
(c) all consolidated financial statements and other statements, documents and
information furnished by Borrowers, or any of them, to Agent and/or any Lender
in connection with this Agreement and the Notes and the transactions
contemplated hereunder do not contain any untrue statement of material fact or
omit to state a material fact necessary in order to make the statements
contained therein not misleading.  As of the date of this Agreement, each
Borrower has disclosed to Agent in writing any and all facts which materially
and adversely affect the business, properties, operations or condition,
financial or otherwise, of such Borrower, or such Borrower’s ability to perform
its obligations under this Agreement and the Notes.
 
 
Section  4.10 Taxes.  As of the date of this Agreement, all material tax returns
have been filed by CompuCredit with respect to the business of Borrowers and all
material taxes, license and other fees with respect to the Collateral and the
business of such Borrower have been paid or received extensions
therefore, except taxes, licenses and other fees contested in good faith for
which adequate reserves have been established by such Borrower on its Books and
Records.
 
 
Section  4.11 Indebtedness.  As of the date of this Agreement, no Borrower has
presently outstanding indebtedness or obligations including contingent
obligations and obligations under leases of property from others, except
Permitted Indebtedness.
 
 
Section  4.12 Investments.  As of the date of this Agreement, no Borrower has
direct or indirect Subsidiaries or Affiliates (other than Persons constituting
an Affiliate pursuant to clause (iv) of the definition thereof), or investments
in or loans to any other individuals or business entities (other than
Receivable), except as described in Schedule 4.12 attached hereto and made part
hereof.
 
 
16

--------------------------------------------------------------------------------

 
 
Section  4.13 ERISA.  As of the date of this Agreement, each Borrower and any
Subsidiary, and each member of the controlled group of corporations (as such
term “controlled group of corporations” is defined in Section 1563 of the
Internal Revenue Code of 1986, as amended) of which such Borrower is a member,
is in compliance in all material respects with all applicable provisions of
ERISA and the regulations promulgated thereunder.  As of the date of this
Agreement, no reportable event, as such term (hereinafter called a “Reportable
Event”) is defined in Title IV of ERISA, has occurred with respect to, nor has
there been terminated, any Plan maintained for employees of any Borrower, or any
Subsidiary, or any member of the controlled group of corporations of which a
Borrower is a member.
 
 
Section  4.14 Hazardous Wastes, Substances and Petroleum Products.  As of the
date of this Agreement,
 
 
(a) each Borrower (i) has received all material permits and filed all
notifications necessary to carry on its respective business; and (ii) is in
compliance in all material respects with all Environmental Control Statutes.
 
 
(b) no Borrower has given any written or oral notice to the Environmental
Protection Agency (“EPA”) or any state or local agency with regard to any actual
or imminently threatened removal, spill, release or discharge of hazardous or
toxic wastes, substances or petroleum products or properties owned or leased by
such Borrower or in connection with the conduct of its business and operations.
 
 
(c) no Borrower has received notice that it is potentially responsible for costs
of clean-up of any actual or imminently threatened spill, release or discharge
of hazardous or toxic wastes or substances or petroleum products pursuant to any
Environmental Control Statute.
 
 
Section  4.15 Solvency.  As of the date of this Agreement, Borrowers, taken as a
whole, and after receipt and application of the first Advance will be, solvent
such that (a) the fair value of their assets (including without limitation the
fair value of Borrowers’ Intangible Assets) is greater than the total amount of
their liabilities, including without limitation, contingent liabilities, (b) the
present fair value of their assets (including without limitation the fair value
of their Intangible Assets) is not less than the amount that will be required to
pay the probable liability on their debts as they become absolute and matured,
and (c) they are able to realize upon their assets and pay their debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business.  No Borrower intends to, or believes that it will,
incur debts or liabilities beyond its ability to pay as such debts and
liabilities mature, and is not engaged in a business or transaction, or about to
engage in a business or transaction, for which its property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice and industry in which it is engaged.  For purposes of this
Section 4.15, in computing the amount of contingent liabilities at any time, it
is intended that such liabilities will be computed at the amount which, in light
of all the facts and circumstances existing at such time, represents the amount
that reasonably can be expected to become an actual matured liability.
 
 
Section  4.16 Business Location.  As of the date of this Agreement, each
Borrower’s address set forth on Schedule 4.16 attached hereto and made part
hereof are the locations of such Borrower’s places of business and such
addresses are the only locations where such Borrower keeps its records
concerning the Collateral.
 
 
Section  4.17 Equity Interests.  As of the date of this Agreement, all of the
issued and outstanding equity interests or other ownership interest of each
Borrower is owned as described on Schedule 4.17 attached hereto and made part
hereof, and all such ownership interests are fully paid and non-assessable.
 
 
Section  4.18 No Extension of Credit for Securities.  As of the date of this
Agreement, no Borrower isengaged principally or as one of its important
activities in the business of extending credit for the purpose of purchasing or
carrying or trading in any margin stocks or margin securities (within the
meaning of Regulations T, U and X of the Board of Governors of the Federal
Reserve System) or other securities, and no part of the proceeds of the Loan
hereunder has been or will be applied for the purpose of purchasing or carrying
or trading in any such stock or securities or of refinancing any credit
previously extended, or of extending credit to others, for the purpose of
purchasing or carrying any such margin stock, margin securities or other
securities in contravention of such Regulations.
 
Section 4.19                      Servicing Agreements.  As of the date of this
Agreement, no Borrower has entered into any servicing agreement for the
servicing of Receivables other than the Servicing Agreements.
 
Section 4.20                      Anti-Terrorism Laws.
 
(a)           No Borrower is in violation of any Anti-Terrorism Law or engages
in or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law.
 
(b)           No Borrower or any of its respective agents acting or benefiting
in any capacity in connection with the Loans or other transactions hereunder, is
any of the following (each a “Blocked Person”):
 
(i)           a Person that is listed in the annex to, or is otherwise subject
to the provisions of, Executive Order No. 13224;
 
(ii)           a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;
 
(iii)           a Person with which Agent is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
 
(iv)           a Person that commits, threatens or conspires to commit or
supports “terrorism” as defined in Executive Order No. 13224;
 
(v)           a Person that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website; or
 
(vi)           a Person who is known to be affiliated or associated with a
person or entity listed above.
 
(c)           No Borrower (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224.
 
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE 5
 
 
CONDITIONS TO LOAN
 
 
Section  5.1 Documents to be Delivered to Agent Prior to Effectiveness.  Prior
to the effectiveness of this Agreement, Borrowers shall deliver or cause to be
delivered to Agent (all documents to be in form and substance satisfactory to
Agent in its sole and absolute discretion):
 
 
(a) Credit Documents.  This Agreement, the Notes and all other Credit Documents
duly and properly executed by the parties thereto;
 
 
(b) Searches.  Uniform Commercial Code, tax and judgment searches against each
Borrower in those offices and jurisdictions as Agent shall reasonably request
which shall show that no financing statement, liens, or assignments or other
filings have been filed or remain in effect against each Borrower or any
Collateral except for Permitted Liens and those other Liens, financing
statements, assignments or other filings with respect to which the secured party
or existing lender (i) has delivered to Agent Uniform Commercial Code
termination statements or other documentation evidencing the termination of its
Liens and security interests in Collateral, (ii) has agreed in writing to
release or terminate its Lien and security interest in Collateral upon receipt
of proceeds of the Advances or (iii) has delivered a Subordination Agreement to
Agent with respect to its Lien and security interest in the Collateral, all in a
form and substance satisfactory to Agent in its sole discretion;
 
 
(c) Organizational Documents.  A copy of each Borrower’s and CompuCredit’s (i)
organization documents, certified as of a recent date by such Person’s secretary
(or other appropriate officer), and (ii) bylaws, partnership agreement or
operating agreement, as applicable, certified as of a recent date by such
Person’s secretary (or other appropriate officer); together with certificates of
good standing existence or fact in such Person’s state of organization and in
each jurisdiction in which such Person is qualified to do business, each dated
within thirty (30) days from the date of this Agreement;
 
 
(d) Authorization Documents.  A certified copy of resolutions of each Borrower’s
board of directors, members, managers or partners, as applicable, authorizing
the execution, delivery and performance of the Notes, this Agreement and all
other Credit Documents, the pledge of the Collateral to Agent as security for
the Loan made hereunder and the borrowing evidenced by the Notes and designating
the appropriate officers to execute and deliver the Credit Documents;
 
 
(e) Incumbency Certificates.  A certificate of each Borrower’s and CompuCredit’s
secretary (or other appropriate officer) as to the incumbency and signatures of
officers of such Person signing this Agreement, the Notes and other Credit
Documents;
 
 
(f) Opinion of Counsel.  Agent shall have received a written opinion of
Borrowers’ and CompuCredit’s counsel addressed to Agent and Lenders in form and
substance satisfactory to Agent in its sole discretion;
 
 
(g) Officer’s Certificate.  A certificate, dated the date of this Agreement,
signed by the President of each Borrower, to the effect that (i) all
representations and warranties set forth in this Agreement are true and correct
in all material respects and (ii) no Default or Event of Default hereunder has
occurred;
 
 
(h) Availability Statement.  A completed Availability Statement;
 
 
(i) Financial Information.  A copy of each of the reports required pursuant to
Sections 6.2(a) and 6.2(d) of this Agreement for the period most recently ended
prior to the date hereof;
 
 
(j) Subordination Documents.  Copies of the documents, instruments and writings
evidencing the Subordinated Debt;
 
 
(k) Insurance.  Evidence of insurance issued by a reputable carrier with respect
to each Borrower’s fire, casualty, liability, and other insurance covering its
Property, and any key owner/operator insurance;
 
 
(l) Data Tape.  A data tape submitted as of the most recent month end;
 
 
(m) Closing Agenda.  Such other documents, information and reports listed on the
Closing Agenda; and
 
 
(n) Other Documents.  Such additional documents as Agent reasonably may request.
 
Section  5.2 Conditions to all Advances.  The obligation of Lenders to make each
subsequent Advance hereunder pursuant to Section 2.1 is conditioned upon:
 
(a) Advance Requirements.  Borrowers’ satisfaction of each of the conditions
specified in Sections 2.1 and 2.7;
 
(b) Event of Default or Default. The absence, after giving effect to such
Advance and the receipt of the proceeds thereof and the retirement of any
indebtedness then being retired out of the proceeds of such Advance, of any
Default or Event of Default; and
 
(c) Advance Amount.  The aggregate amount of the requested Advance is not less
than the lesser of Five Thousand Dollars ($5,000) or the unborrowed balance of
the Borrowing Base and shall be in multiples of Five Thousand Dollars ($5,000).
 
 
18

--------------------------------------------------------------------------------

 
 
ARTICLE 6
 
 
AFFIRMATIVE COVENANTS
 
In addition to the covenants contained in Article 3 and 4 of this Agreement
relating to the Collateral, until all Obligations have been indefeasibly
satisfied in full and the Commitments have expired or otherwise have been
terminated, each Borrower covenants and agrees as follows:
 
 
Section  6.1 Place of Business and Books and Records.  Each Borrower will
promptly advise Agent in writing of (a) the establishment of any new places of
business by such Borrower and of the discontinuance of any existing places of
business of such Borrower; (b) the creation of any new Subsidiaries and (c) the
acquisition and or use of any trade name or trade style.
 
 
Section  6.2 Reporting Requirements.  Borrowers will deliver to Agent (which
Agent will thereafter deliver to Lenders):
 
 
(a) within twenty (20) days after the end of each month, company prepared
consolidated financial statements of Borrowers’ business for such previous
month, consisting of a balance sheet, income statement, and schedules as of the
end of such month, all in reasonable detail, prepared in accordance with GAAP
consistently applied, subject to year-end adjustments, together with a covenant
compliance certificate;
 
 
(b) within one hundred twenty (120) days after the close of each fiscal year,
consolidated financial statements of Borrower Agent and its Subsidiaries for the
fiscal year then ended consisting of a balance sheet, income statement, and
statement of cash flow of Borrower Agent and its consolidated Subsidiaries as of
the end of such fiscal year, all in reasonable detail, including all supporting
schedules and footnotes, prepared in accordance with GAAP consistently applied,
and shall be audited and certified without qualification by an independent
certified public accountant selected by Borrowers and acceptable to Agent and
accompanied by the unqualified opinion of such accountant and an Annual
Compliance Certificate; and cause Agent to be furnished at the time of
completion thereof, a copy of any management letter for Borrowers prepared by
such certified public accounting firm;
 
 
(c) within one hundred twenty (120) days after the close of each fiscal year,
consolidated financial statements of CompuCredit for the fiscal year then ended
consisting of a balance sheet, income statement, and statement of cash flow of
CompuCredit and its consolidated Subsidiaries as of the end of such fiscal year,
all in reasonable detail, including all supporting schedules and footnotes,
prepared in accordance with GAAP consistently applied, and shall be audited and
certified without qualification by an independent certified public accountant
selected by CompuCredit and reasonably acceptable to Agent (it being
acknowledged by Agent that BDO is acceptable as of the date of this Agreement);
and cause Agent to be furnished at the time of completion thereof, a copy of any
management letter for CompuCredit prepared by such certified public accounting
firm; provided as long as CompuCredit remains a public entity, timely filing
with the SEC’s Edgar System shall constitute delivery in accordance with this
Section 6.2(c) of this Agreement so long as so filed within such one hundred
twenty (120) period;
 
 
(d) within twenty (20) days after the end of each month, for the month then
ending, reports in form and substance satisfactory to Agent, setting forth an
aging of Receivables, Schedule of Receivables and Assignment, an Availability
Statement, static pool report, detailed dealer analysis and reserve report,
detailed delinquency report books and records consisting of data tape
information, repossession report, and also such other documentation and
information reasonably requested by Agent promptly after request therefor by
Agent; and
 
 
(e) promptly upon the request by Agent from time to time, reports prepared by
Borrowers which detail income taxes with respect to the business of Borrowers
which have paid as part of the consolidated income tax returns of CompuCredit
filed with the Internal Revenue Service.
 
 
Section  6.3 Books and Records; Inspection.
 
 
(a) Books and Records.  Borrowers will keep accurate and complete Books and
Records concerning the Receivables and all transactions with respect thereto
consistent with sound business practices (including, without limitation,
accurately account for insurance commissions) and will comply with Agent’s
reasonable requirements, from time to time in effect, including those concerning
the submission of reports on all items of Receivables including those which are
deemed to be delinquent.  The form of delinquency reports, the frequency with
which such reports shall be submitted to Agent and the standards for determining
which Receivables transactions are deemed delinquent for this purpose, shall at
all times be reasonably satisfactory to Agent.  On and after the date of this
Agreement, Borrowers will begin to flag Receivables that they acquire that are
deemed “Non-Conforming Collateral” by Borrowers’ Operations Counsel.  Borrowers
shall use commercially reasonable efforts to ensure that all financial
statements and other written information provided to Agent and Lenders pursuant
to this Agreement is true, correct and complete in all material respects.
 
 
(b) Inspection.  Prior to an Event of Default, Agent shall have the right to,
during regular business hours, with reasonable notice, at Borrowers’ sole cost
and expense, to inspect, audit, and copy the Books and Records of Borrowers and
inspect, audit and conduct appraisals of Receivables, provided Borrowers shall
not be responsible for the costs and expenses of more than three inspections per
calendar year and such cost and expense not to exceed in the aggregate Fifty
Thousand Dollars ($50,000) per calendar year.  After an Event of Default, Agent
shall have the right at any time and from time to time during regular business
hours, at Borrowers’ sole cost and expense, to inspect, audit, and copy the
Books and Records of Borrowers and inspect, audit and conduct appraisals of any
Collateral.
 
 
Section  6.4 Financial Covenants.  At all times Borrowers shall, on a
consolidated basis, maintain the following financial covenants:
 
 
(a) EBITDA Ratio. As of the end of each calendar month, an EBITDA Ratio of not
less than 2.00 to 1.0.
 
 
(b) Senior Debt to Capital Base Ratio.  As of the end of each calendar month, a
Senior Debt to Capital Base Ratio of not more than 3.00 to 1.0.
 
 
19

--------------------------------------------------------------------------------

 
 
(c) Collateral Performance Indicator. As of the end of each calendar month, a
Collateral Performance Indicator of less than or equal to Nineteen Percent
(19%).
 
The determination of the financial covenants contained herein shall exclude any
asset, liability, expense or income associated with Statement of Financial
Accounting Standard No. 133.
 
 
Section  6.5 Compliance With Applicable Law.
 
 
(a) All Receivables shall comply in all material respects with all applicable
federal, state and local laws, rules, regulations, proclamations, statutes,
orders and interpretations at the time when Agent obtains any interest therein
pursuant to this Agreement.
 
 
(b) Each Borrower shall comply in all material respects with all material local,
state and federal laws and regulations applicable to its business including
without limitation the Consumer Finance Laws, (including complying with privacy
notice requirements under the Gramm-Leach-Bliley Act), Anti-Terrorism Laws,
Environmental Control Statutes, and all material laws and regulations of the
Local Authorities, and the provisions and requirements of all material
franchises, permits, certificates of compliance and approval issued by
regulatory authorities and other like grants of authority held by Borrowers; and
notify Agent immediately (and in detail) of any actual or alleged failure to
comply with or perform, breach, violation or default under any such material
laws or regulations or under the terms of any of such material franchises or
licenses, grants of authority, or of the occurrence or existence of any facts or
circumstances which with the passage of time, the giving of notice or otherwise
could create such a breach, violation or default or could occasion the
termination of any of such franchises or grants of authority.
 
 
(c) With respect to the Environmental Control Statutes, Borrowers shall notify
Agent when, in connection with the conduct of Borrowers’ business or operations,
any Person (including, without limitation, EPA or any state or local agency)
provides oral or written notification to any Borrower or any Subsidiary with
regard to an actual or imminently threatened removal, spill, release or
discharge of hazardous or toxic wastes, substances or petroleum products; and
notify Agent immediately (and in detail) upon the receipt by any Borrower of an
assertion of liability under the Environmental Control Statutes, of any actual
or alleged failure to comply with or perform, breach, violation or default under
any such statutes or regulations or of the occurrence or existence of any facts,
events or circumstances which with the passage of time, the giving of notice, or
both, could create such a breach, violation or default.
 
 
Section  6.6 Notice of Default.  Borrowers will promptly notify Agent of the
occurrence of any Default or Event of Default.
 
 
Section  6.7 Existence, Properties.  Borrowers will, consistent with Borrowers’
normal course of business (a) do or cause to be done all things reasonably
necessary to preserve and keep in full force and effect its existence and all
material rights and franchises; (b) maintain, preserve and protect all material
franchises, licenses and trade names and preserve all the remainder of its
material property used or useful in the conduct of its business; and
(c) maintain in effect insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as determined
by Borrowers in their reasonable discretion and furnish to Agent from time to
time, upon their request therefor, evidence of same.
 
 
Section  6.8 Payment of Indebtedness; Taxes.  Borrowers will (a) pay all of
their indebtedness and obligations promptly and in accordance with normal terms;
and (b) pay and discharge or cause to be paid and discharged promptly all taxes,
assessments, and governmental charges or levies imposed upon it or upon its
income and profits, or upon any of its property, real, personal or mixed, or
upon any part thereof, before the same shall become in default, as well as all
lawful claims for labor, materials and supplies or otherwise which, if unpaid,
might become a lien or charge upon such properties or any part thereof;
provided, however, that Borrowers shall not be required to pay and discharge or
to cause to be paid and discharged any such indebtedness, tax, assessment,
charge, levy or claim so long as the validity thereof shall be contested in good
faith by appropriate proceedings and Borrowers shall have set aside on their
books adequate reserves (as may be required in accordance with GAAP) with
respect to any such indebtedness, tax, assessment, charge, levy or claim, so
contested.
 
 
Section  6.9 Notice Regarding Any Plan.  Borrowers shall furnish to Agent:
 
 
(a) as soon as possible, and in any event within ten (10) days after any senior
officer of any Borrower knows or has reason to know that any Reportable Event
has occurred with respect to any Plan maintained in whole or in part for the
employees of such Borrower or any of its Subsidiaries, a statement of the
President or Treasurer of such Borrower setting forth details as to such
Reportable Event and the action which is proposed to be taken with respect
thereto, together with a copy of the notice of such Reportable Event given to
the PBGC; and
 
 
(b) promptly after receipt thereof, a copy of any notice which a Borrower may
receive from the PBGC relating to the intention of a Borrower to terminate any
Plan maintained in whole or in part for the benefit of employees of any Borrower
or any of their Subsidiaries or to appoint a trustee to administer any such
Plan.
 
 
Section  6.10 Other Information.  From time to time upon request of Agent,
Borrowers will furnish to Agent, in a commercially reasonable time period, such
additional information and reports regarding the Collateral and the operations,
businesses, affairs, prospects and financial condition of Borrowers and their
Subsidiaries as Agent may reasonably request.
 
 
 
20

--------------------------------------------------------------------------------

 
Section  6.11 Litigation.  Borrowers will promptly notify Agent (a) of any
litigation or action instituted or, to Borrowers’ knowledge, threatened in
writing against any Borrower or any of their Subsidiaries in an amount of One
Hundred Thousand Dollars ($100,000) or more as to any separate action or
litigation instituted or threatened or in an aggregate amount of Two Hundred
Thousand Dollars ($200,000) or more as to all actions or litigation instituted
or threatened or entered and (b) of the entry of any judgment or lien against
any property of Borrower, in an amount of One Hundred Thousand Dollars
($100,000) or more as to any separate judgment or lien entered or in an
aggregate amount of Two Hundred Thousand Dollars ($200,000) or more as to all
judgments or liens entered.
 
 
Section  6.12 Business Location, Legal Name and State of
Organization.  Borrowers shall notify Agent: (a) at least thirty (30) days prior
to: (i) any proposed change in a Borrower’s principal place of business, a
Borrower’s legal name or a Borrower’s state of organization; (ii) any additional
places of business of any Borrower or any Subsidiaries; (iii) the change in the
names in which a Borrower or any Subsidiary conducts business at each such
location; (iv) the change of a Borrower’s jurisdiction of organization; and
(b) at least one (1) Business Day prior to any proposed change in or additional
custodians under any Custodian Agreement (which change in or additional
custodian shall be acceptable to Agent in its reasonable discretion).
 
 
Section  6.13 Operations.  Borrowers shall maintain satisfactory credit
underwriting and operating standards, including, the completion of an adequate
investigation of each obligor and a determination that the credit history and
anticipated performance of such obligor is and will be satisfactory and meets
the standards generally observed by prudent subprime indirect auto finance
companies.
 
 
Section  6.14 Post Closing Covenants. On or before November ___, 2011, Borrowers
shall deliver to Agent:
 
 
(a) a fully executed Acknowledgment and Waiver Agreements duly executed by the
parties thereto for each location where Borrowers maintain Collateral;
 
 
(b) a fully executed Amended and Restated Sale and Servicing Agreement.
 
 
Section  6.15 Further Assurances.  Borrowers shall from time to time promptly
execute and deliver to Agent such other documents and shall take such other
action as may be reasonably requested by Agent in order to implement or
effectuate the provisions of, or more fully perfect the rights granted or
intended to be granted by Borrowers to Agent pursuant to the terms of this
Agreement, the Notes or any other Credit Documents.
 
 
21

--------------------------------------------------------------------------------

 
 
ARTICLE 7
 
 
NEGATIVE COVENANTS
 
Each Borrower covenants and agrees with Agent and Lenders that until all
Obligations have been indefeasibly satisfied in full and the Commitments have
expired or otherwise have been terminated, no Borrower will do any of the
following without the prior written consent of Agent (which consent shall not be
unreasonably withheld or delayed):
 
 
Section  7.1 Payments to and Transactions with Affiliates.  (a) Make any loan,
advance, extension of credit or payment to any Affiliate except for loans,
advances, extensions of credit made by Borrowers in the ordinary course of
business to Persons described in clause (iv) of the definition of Affiliate or
(b) enter into any other transaction, including, without limitation, the
purchase, sale, lease or exchange of property, or the rendering or any service,
to or with any Affiliate or any equity holder, officer, or employee of any
Borrower except for (x) payments to CompuCredit for documented allocated
overhead costs in the ordinary course of business and in accordance with
historic practice in amount not to exceed Twenty Five Thousand Dollars ($25,000)
per calendar month, (y) Permitted Tax Distributions permitted pursuant to
Section 7.2 of this Agreement and (z) other transactions with or services
rendered to any Affiliate of a Borrower in the ordinary course of business and
pursuant to the reasonable requirements of the business of such Affiliate and
upon terms found by the board of directors of a Borrower to be fair and
reasonable and no less favorable to a Borrower than such Borrower would obtain
in a comparable arms’ length transaction with a Person not affiliated with or
employed by a Borrower; provided, however, that Borrowers may in any event pay
reasonable compensation to any such employee or officer in the ordinary course
of Borrowers’ business consistent and commensurate with industry custom and
practice for the services provided by such Person.
 
 
Section  7.2 Restricted Payments.  Make any Restricted Payment, except that (a)
Borrower Agent may make Permitted Tax Distributions; (b) a Borrower may make
Distributions to another Borrower in the ordinary course of business and
(c) Borrowers may make regularly scheduled payments of principal and interest on
the Subordinated Debt, as set forth in the applicable Subordination Agreement,
so long as (x) no Default or Event of Default exists immediately prior to and
after giving effect to the making of such payment and (y) at least ten (10)
Business Days prior to any Permitted Tax Distribution, Borrowers deliver to
Agent a report detailing the determination of the amount of the Permitted Tax
Distribution (in form and substance reasonably acceptable to Agent).
 
 
Section  7.3 Indebtedness.  Borrow any monies or create any Debt except for
Permitted Indebtedness.
 
 
Section  7.4 Guaranties.  Guaranty or assume or agree to become liable in any
way, either directly or indirectly, for any additional indebtedness or liability
of others except to endorse checks or drafts in the ordinary course of business.
 
 
Section  7.5 Nature of Business.  Engage in any business other than the business
in which such Borrower currently is engaged or incidental thereto or make any
material change in the nature of the financings which such Borrower extends
(including without limiting the generality of the foregoing, matters relating to
size, type, term, nature and dollar amount); provided, however, Borrowers may
engage in the business of originating non-real estate secured direct Consumer
Purposes Loans in an amount for each such loan not to exceed Five Thousand
Dollars ($5,000) (“Direct Consumer Loans”).  For the avoidance of doubt, to the
extent that any Borrower provides servicing or management and administrative
services, it shall be entitled to provide such services to Persons other than
Borrowers without prior consent of Agent.
 
 
Section  7.6 Negative Pledge.  Assign, discount, pledge or grant a Lien in or
encumber any Receivables or the Collateral other than the sale in the ordinary
course of Borrowers’ business of (a) Receivables not constituting Eligible
Receivables which have been charged-off, (b) Receivables not constituting
Eligible Receivables for collection purposes, (c) Receivables purchased by a
Borrower on a recourse basis which are sold to the original seller of such
Receivable as a result of a repurchase event with respect thereto, (d)
Receivables which are sold to the original seller of such Receivable as a result
of a breach of a representation or warranty by such seller with respect thereto
and (e) Equipment that is substantially worn, damaged, obsolete or surplus, so
long as in each case described in clause (a), (b), (c), (d) or (e) no Default or
Event of Default exists immediately prior to and after the consummation of such
sale.
 
 
Section  7.7 Investments.  Make any investments in any other Person; or enter
into any new business activities or ventures not related to such Borrower’s
business existing as of the date of this Agreement; or create or form any
Subsidiary.  For the avoidance of doubt, to the extent that any Borrower
provides servicing or management and administrative services, it shall be
entitled to provide such services to Persons other than Borrowers without prior
consent of Agent.
 
 
Section  7.8 Mergers and Acquisitions.  Except as permitted pursuant to Section
7.12, acquire any assets or shares of stock of or other equity interest in any
Person, or be a party to any consolidation or merger.
 
 
Section  7.9 Use of Proceeds.  Use the proceeds of any loan or advance made by
Agent or Lenders hereunder for purposes other than as permitted pursuant to this
Agreement.
 
 
Section  7.10 Ownership and Management.  Allow any Borrower to be (a) owned
and/or controlled directly or indirectly by any Person other than equity holders
as of the date of this Agreement or (b) managed by any Person other than Senior
Management as of the date of this Agreement and replacements reasonably
acceptable to Agent.
 
 
Section  7.11 Amendment to Subordinated Debt.  Amend or permit the amendment of
the documents and instruments evidencing Subordinated Debt or make any
prepayment on account of such Subordinated Debt which is not otherwise allowed
to be made under the subordination provisions applicable to such Subordinated
Debt (including the applicable Subordination Agreements).
 
 
22

--------------------------------------------------------------------------------

 
 
ARTICLE 8
 
 
EVENTS OF DEFAULT
 
Each of the following events shall constitute an Event of Default under this
Agreement:
 
 
Section  8.1 Failure to Make Payments.  The failure of Borrowers to make any
payment of (a) interest under the Notes or this Agreement or any other payment
hereunder or in respect of any other Obligation within ten (10) days of when due
or (b) principal under the Notes or this Agreement of when due and such failure
continues for a period of two (2) Business Days after the earlier of (i) the
date on which such failure shall first become known to any officer of any
Borrower or (ii) written notice thereof is given to Borrower Agent by Agent.
 
 
Section  8.2 Information, Representations and Warranties.  Any financial
statement, written information furnished or representation or warranty made or
given by any Borrower herein or furnished in connection herewith shall be false,
misleading or incorrect in any material respect the time made or deemed made or
furnished; provided, however, Agent and Lenders agree and acknowledge that no
Default or Event of Default shall occur under this Section 8.2 if Borrowers
unintentionally without knowledge furnish a financial statement or other written
information which is false, misleading or incorrect in any material respect and
thereafter furnish a corrected financial statement or written information within
five (5) days after the earlier of (i) the date on which such failure shall
first become known to any officer of any Borrower or (ii) written notice thereof
is given to Borrower Agent by Agent.
 
 
Section  8.3 Covenants.  If Borrowers:
 
(a) except as set forth in (a) or (b) below, fail to perform or observe any
covenant or other agreement contained in any Credit Document and such failure
continues for a period of ten (10) Business Days after the earlier of (i) the
date on which such failure shall first become known to any officer of any
Borrower or (ii) written notice thereof is given to Borrower Agent by Agent; or


 
(b) fail to perform or observe any covenant or other agreement contained in
Section 7.2, Section 7.4, Section 7.7, Section 7.11 of this Agreement and such
failure continues for a period of five (5) Business Days after the earlier of
(i) the date on which such failure shall first become known to any officer of
any Borrower or (ii) written notice thereof is given to Borrower Agent by Agent;
provided, however, Borrowers shall not be entitled to such five (5) Business Day
cure period if Agent determines in its reasonable discretion that such failure
is not curable; or
 


(c)           fail to perform or observe any covenant or other agreement
contained in Section 6.4, Section 6.14, Section 7.3, Section 7.6, Section 7.8 or
Section 7.10 of this Agreement.
 
Section  8.4 Collateral.  At any time after the grant to Agent for the benefit
of Lenders of a security interest in or Lien upon any Collateral with an
aggregate value in excess of Fifty Thousand Dollars ($50,000), Agent’s interest
therein shall for any reason cease to be a valid and subsisting first priority
Lien in favor of Agent and/or a valid and perfected first priority security
interest in and to the Collateral purported to be covered thereby having the
priority set forth therein.
 
 
Section  8.5 Defaults Under Other Agreements.  Any default by any Borrower under
any agreement to which such Borrower is a party and with respect to which the
amount claimed exceeds Fifty Thousand Dollars ($50,000), singly or in the
aggregate and such default remains uncured for a period of ten (10) days after
the earlier of (i) the date on which it shall first become known to any officer
of any Borrower or (ii) written notice thereof is given to Borrower Agent by
Agent.
 
 
Section  8.6 Certain Events.  The occurrence of any of the following with
respect to any Borrower or CompuCredit:
 
 
(a) Voluntary Proceedings.  It shall (i) apply for or consent to the appointment
of a receiver, custodian, trustee or liquidator of itself or of all or a
substantial part of its property, (ii) be generally not paying its debts as such
debts become due as defined in the United States Bankruptcy Code, (iii) make a
general assignment for the benefit of its creditors, (iv) commence a voluntary
case under the Bankruptcy Code, (v) fail to controvert in a timely or
appropriate manner, or acquiesce in writing to, any petition filed against it in
any involuntary case under the Bankruptcy Code, or (vi) take any corporate
action for the purpose of effecting any of the foregoing.
 
 
(b) Involuntary Proceeding.  A proceeding or case shall be commenced against it
without its application or consent in any court of competent jurisdiction,
seeking (i) the liquidation, reorganization, dissolution, winding up, or
composition or readjustment of debts, of it, (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like for it or of all or any substantial
part of its assets, or (iii) similar relief in respect of it under any law
providing for the relief of debtors, and such proceeding or case shall continue
undismissed or unstayed and in effect, in each case for a period of forty five
(45) days, or an order for relief against it shall be entered in an involuntary
case under the Bankruptcy Code.
 
 
(c) Reportable and Other Events.  (i) The occurrence of any Reportable Event
which Agent determines in good faith constitutes grounds for the termination of
any Plan by the PBGC or for the appointment by the United States District Court
of a trustee to administer any Plan; (ii) the institution by the PBGC of
proceedings to terminate any Plan; or (iii) the failure of Borrower, or any
Subsidiary to meet the minimum funding standards established in Section 412 of
the Internal Revenue Code of 1986, as amended.
 
 
 
23

--------------------------------------------------------------------------------

 
Section  8.7 Possession of Collateral.  A judgment creditor of any Borrower
shall take possession or file proceedings to attempt to take possession of any
of the Collateral with a value in excess of Fifty Thousand Dollars ($50,000) by
any means (including without limitation, by levy, distraint, replevin,
self-help, seizure or attachment) and such possession or proceeding continues
for a period of ten (10) days after the earlier of (i) the date on which it
shall first become known to any officer of any Borrower or (ii) written notice
thereof is given to Borrower Agent by Agent.
 
 
Section  8.8 CompuCredit.  CompuCredit shall repudiate, purport to revoke or
fail to perform CompuCredit’s obligations under the CompuCredit Agreement.
 
 
Section  8.9 Credit Documents.  An event of default following the expiration of
any cure period (however defined) shall occur under any Credit Document or under
any other security agreement, guaranty, mortgage, deed of trust, assignment or
other instrument or agreement securing or supporting any obligation of any
Borrower under this Agreement or under the Notes.
 
 
Section  8.10 Hedging Agreements. Any default by Borrowers under any Hedging
Agreement.
 
 
Section  8.11 Material Adverse Change.  A material adverse change in the
business, operations, property (including the Collateral) or financial condition
of any Borrower shall occur.
 
 
24

--------------------------------------------------------------------------------

 
 
ARTICLE 9
 
 
REMEDIES OF AGENT AND WAIVER
 
 
Section  9.1 Agent’s Remedies.  Upon the occurrence of any Event of Default or
Default, Agent may, or at the direction of Required Lenders shall, cease making
Advances hereunder.  Upon the occurrence of an Event of Default, Agent may, or
at the direction of Required Lenders shall, (i) immediately terminate the
Commitments or (ii) declare the Obligations immediately due and payable without
presentment, notice of dishonor, protest or further notice of any kind, all of
which Borrowers hereby expressly waive.  Upon such occurrence and/or
declaration, Agent shall have, in addition to the rights and remedies given to
it by the Notes, this Agreement and the other Credit Documents, all the rights
and remedies of a secured party as provided in the UCC (regardless of whether
the Uniform Commercial Code has been adopted in the jurisdiction where such
rights and remedies are asserted) and without limiting the generality of the
foregoing, and without demand of performance and without other notice (except as
specifically required by the Notes, this Agreement or the documents executed in
connection herewith) or demand whatsoever to Borrowers, all of which are hereby
expressly waived, Agent may, in addition to all the rights conferred upon it by
law, exercise one or more of the following rights successively or concurrently:
(a) to take possession of the Collateral, or any evidence thereof, proceeding
without judicial process or by judicial process subject to applicable law,
(b) to lawfully dispose of the whole or any part of the Receivables or any other
Collateral, or any other Property, instrument or document pledged as security
for any Obligation at public or private sale, without advertisement or demand
upon Borrowers, or upon any obligor of Receivables, the Collateral, or any other
security, the same being hereby waived, except to the extent otherwise required
by law, with the right on the part of Agent or their respective nominees to
become the purchaser thereof as provided by law absolutely freed and discharged
from any equity of redemption, and all trusts and other claims whatsoever;
(c) after deduction of all reasonable legal and other costs and expenses
permitted by law, including attorneys’ fees, to apply the Collateral or all or
any portion of proceeds thereof on account of, or to hold as a reserve against,
all Obligations; and (d) to exercise any other rights and remedies available to
it by law or agreement.  Any remainder of the proceeds after indefeasible
satisfaction in full of the Obligations shall be distributed as required by
applicable law.  Notice of any sale or disposition of Collateral shall be given
to Borrowers at least ten (10) days before any intended public sale or the time
after which any intended private sale or other disposition of the Collateral is
to be made, which Borrowers agree shall be reasonable notice of such sale or
other disposition.  Notwithstanding the foregoing, upon the occurrence of an
Event of Default described in Section 8.6(a) or (b) hereof, the Commitments
shall immediately terminate and the Loan made pursuant to this Agreement and all
other Obligations, together with all accrued interest, shall be immediately due
and payable in full without presentment, demand, or protest or notice of any
kind, all of which Borrowers hereby expressly waive.
 
 
Section  9.2 Waiver and Release by Borrowers.  To the extent permitted by
applicable law, each Borrower: (a) waives (i) presentment and protest of the
Notes and this Agreement or any Receivables held by Agent on which any Borrower
is any way liable and (ii) notice and opportunity to be heard, after
acceleration in the manner provided in Article 9 of this Agreement, before
exercise by Agent of the remedies of self-help or set-off permitted by law or by
any agreement with any Borrower, and except where required hereby or by law,
notice of any other action taken by Agent; and (b) releases Agent, Lenders and
their respective officers, attorneys, agents and employees from all claims for
loss or damage caused by any act or omission on the part of Agent, Lenders or
their respective officers, attorneys, agents and employees, except willful
misconduct or gross negligence.
 
 
Section  9.3 No Waiver.  Neither the failure nor any delay on the part of Agent
or any Lender to exercise any right, power or privilege under the Notes or this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege preclude any other further exercise of
any right, power or privilege.
 
 
Section  9.4 Application of Proceeds.  Notwithstanding any other provisions of
this Agreement or any other Credit Document to the contrary, following
acceleration of the Obligations after the occurrence of an Event of Default, all
amounts collected or received by Agent or any Lender on account of the
Obligations (whether in an insolvency or bankruptcy case or proceeding or
otherwise) or any other amounts outstanding under any of the Credit Documents or
in respect of the Collateral shall be paid over or delivered as follows:
 


FIRST, to the payment of all costs, fees, expenses, and other amounts owing to
Agent, pursuant to Section 10.7, in connection with enforcing the rights of
Agent and Lenders under the Credit Documents, any protective advances made by
Agent with respect to the Collateral under or pursuant to the terms of the
Credit Documents;


SECOND, to payment of any costs, fees or expenses owed to Agent or to any WFPC
Affiliate hereunder or under any other Credit Document;


THIRD, to the payment of all costs, fees, expenses of each of Lenders owing
hereunder in connection with enforcing its rights under the Credit Documents;


FOURTH, to the payment of all Obligations consisting of accrued fees and
interest payable to Lenders hereunder (excluding amounts relating to Bank
Products);


FIFTH, to the payment of the outstanding principal amount of the Obligations
(excluding amounts relating to Bank Products);


SIXTH to the payment of all liabilities and obligations now or hereafter arising
from or in connection with respect to any Bank Products, any fees, premiums and
scheduled periodic payments due with respect thereto and any interest accrued
thereon;


SEVENTH, to all other Obligations which shall have become due and payable under
the Credit Documents and not repaid pursuant to clauses “FIRST” through ‘SIXTH”
above; and


EIGHTH, to the payment of the surplus, if any, to Borrowers unless Agent and
Lenders are otherwise legally required to pay such surplus to another Person.


In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (b) each of Lenders shall receive an amount equal to
its pro rata share (based on the proportion of its then outstanding Loans and
Obligations outstanding of amounts available to be applied pursuant to clauses
“THIRD,” “FOURTH,” “FIFTH,” “SIXTH” and “SEVENTH” above).


 
25

--------------------------------------------------------------------------------

 
 
ARTICLE 10
 
 
MISCELLANEOUS
 
 
Section  10.1 Indemnification and Release Provisions.  Each Borrower hereby
agrees to defend Agent, Lenders and their directors, officers, agents, employees
and attorneys from, and hold each of them harmless against, any and all losses,
liabilities (including without limitation settlement costs and amounts, transfer
taxes, documentary taxes, or assessments or charges made by any governmental
authority), claims, damages, interests, judgments, costs, or expenses, including
without limitation, reasonable fees and disbursements of attorneys, incurred by
any of them arising out of or in connection with or by reason of this Agreement,
the making of the Loan or any Collateral, or any other Credit Document, or
related transaction, including without limitation, any and all losses,
liabilities, claims, damages, interests, judgments, costs or expenses relating
to or arising under any Consumer Finance Laws or Environmental Control Statute
or the application of any such statute to Borrowers’ properties or assets, other
than such loss, damage cost or expense which has been caused by the gross
negligence, bad faith or willful misconduct of the Agent or a  Lender.  Each
Borrower hereby releases Agent, Lenders and their respective directors,
officers, agents, employees and attorneys from any and all claims for loss,
damages, costs or expenses caused or alleged to be caused by any act or omission
on the part of any of them, other than such loss, damage cost or expense which
has been determined by a court of competent jurisdiction to have been caused by
the gross negligence, bad faith or willful misconduct of the Agent or a
Lender.  All obligations provided for in this Section 10.1 shall survive any
termination of this Agreement or the Commitments and the repayment of the Loan.
 
 
Section  10.2 Amendments.
 
 
(a) Neither the amendment or waiver of any provision of this Agreement or any
other Credit Document, nor the consent to any departure by Borrowers therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders and Borrowers, or if Lenders shall not be parties
thereto, by the parties thereto and consented to by the Required Lenders, and
each such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that no
amendment, waiver or consent shall unless in writing and signed by all Lenders
and Borrowers, do any of the following: (a) modify the definition of Maximum
Principal Amount, (b) modify the Commitments of Lenders or subject Lenders to
any additional obligations, (c) except as otherwise expressly provided in this
Agreement, reduce or increase the interest on any Note, (d) postpone any date
fixed for any payment in respect of principal of, or interest on, any Note or
any fees hereunder, (e) change the percentage of the Commitments, or any minimum
requirement necessary for Lenders or the Required Lenders to take any action
hereunder, (f) amend or waive this Section 10.2, or change the definition of
Required Lenders, (g) except as otherwise expressly provided in this Agreement,
and other than in connection with the financing, refinancing, sale or other
disposition of any Property of Borrowers permitted under this Agreement, release
any Liens in favor of Lenders on any portion of the Collateral, (h) permit
Borrowers to delegate, transfer or assign any of its, his or her obligations to
any Lender, (i) release or compromise the obligations of Borrowers to any
Lender, or (j) amend the definition of “Advance Rate” or “Borrowing Base” (or
any defined term used in either such definition), or increase or decrease any
advance rate, and, provided, further, that no amendment, waiver or consent
affecting the rights or duties of Agent under any Credit Document shall in any
event be effective, unless in writing and signed by Agent, as applicable, in
addition to Lenders required hereinabove to take such action.  Notwithstanding
any of the foregoing to the contrary, the consent of Borrowers shall not be
required for any amendment, modification or waiver of the provisions of Article
11 unless it affects the Borrower.  In addition, Borrowers and Lenders hereby
authorize Agent to modify this Agreement by unilaterally amending or
supplementing Schedule I from time to time in the manner requested by Borrowers,
Agent or any Lender in order to reflect any assignments or transfers of the
Loans as provided for hereunder; provided, however, that Agent shall promptly
deliver a copy of any such modification to Borrowers and each Lender.  Without
regard to any other provision hereof, if any Lender (for such purpose, a
“Dissenting Lender”) dissents to any action Agent desires to take requiring
either the unanimous consent of Lenders or the consent of Required Lenders or
fails to respond to Agent within five (5) Business Days of Agent’s request for a
consent, either Borrowers (if no Event of Default or Default is outstanding and
with the prior written consent of Agent, in its sole and absolute discretion) or
Agent may compel such Dissenting Lender to assign its entire Commitment (either
to one or more existing Lenders or other financial institution(s) who is to
become a Lender pursuant to the terms hereof) so long as (i) such Dissenting
Lender receives written notice of such intended assignment (and the proposed
effective date thereof) within one hundred twenty (120) days of its providing
its dissent to Agent or such Dissenting Lender failing to respond to Agent
within the required five (5) Business Day period and the effective date of such
intended assignment is not later than ten (10) days thereafter and (ii) the
Dissenting Lender receives full payment on the effective date of such assignment
of its entire portion of the outstanding Obligations, with accrued interest and
unpaid fees to such date (but excluding any otherwise applicable early
termination fee under Section 2.8(a) hereof).
 
 
(b) Notwithstanding anything contained in clause (a) above, any other provision
of this Agreement or whether there exists a Default or Event of Default, Agent
may at its discretion and without the consent of Required Lenders, voluntarily
permit the outstanding Advances at any time to exceed the Borrowing Base by up
to Five Percent (5.0%) of the Borrowing Base, but in no event in excess of the
Maximum Principal Amount (the “Out of Formula Loans”).
 
 
(c)  If Agent is willing in its sole and absolute discretion to permit such Out
of Formula Loans, such Out of Formula Loans shall be payable on demand and shall
bear interest at Two and a Half Percent (2.50%) per annum above the rate
otherwise applicable to the Advances; provided, however, that, if Agent, on
behalf of Lenders, permits Out of Formula Loans (and thereafter continues to
make, on behalf of Lenders, Advances under such conditions), neither Agent nor
Lenders shall be deemed to have changed the limits contained in Section 2.1.
 
 
Section  10.3 APPLICABLE LAW.  THIS AGREEMENT AND ALL DOCUMENTS EXECUTED IN
CONNECTION HEREWITH SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN
THE STATE OF IOWA AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF IOWA.
 
 
 
26

--------------------------------------------------------------------------------

 
Section  10.4 Notices.  All communications provided for hereunder shall be in
writing and shall be deemed to have been delivered, if delivered in person, or
sent by certified mail, postage pre-paid, return receipt requested, by reliable
overnight courier or by facsimile, as follows:
 


If to Agent:


Wells Fargo Preferred Capital, Inc.
800 Walnut Street
Des Moines, Iowa 50309
Attn:           Mr. Casey P. Johnson, Senior Vice President
Facsimile: (515) 557-5035


With a copy to:


Blank Rome LLP
One Logan Square
Philadelphia, Pennsylvania  19103
Attn: Kevin J. Baum, Esquire
Facsimile: (215) 832-5612


If to Borrowers:


CAR Financial Services, Inc.
Five Concourse Parkway, Suite 400
Atlanta, Georgia 30328
Attn: Mr. Richard C. Potter, President and Chief Executive Officer
Facsimile: (678)-593-1385


With a copy to:


CompuCredit Holdings Corporation
Five Concourse Parkway
Atlanta, Georgia 30328
Attn: Rohit Kirpalani, General Counsel
Facsimile: (770) 870-5110


CAR Financial Services, Inc.
59 Skyline Drive
Lake Mary, Florida 32746
Attn: Rick Loftsgard, General Counsel
Facsimile: (877) 866-3183


If to any Lender:


To the address set forth on Schedule I


or to such other address as any party shall specify to the other party in
writing in accordance with this Section 10.4.
 
 
Section  10.5 Termination and Release.  This Agreement shall not terminate until
all amounts due under the Notes, this Agreement and any other Credit Document
and other Obligations, together with all interest and costs due, shall have been
indefeasibly paid in full and the Commitments have expired or otherwise have
been terminated.  Upon such termination and payment of amounts owing under this
Agreement, the Collateral securing the Loan, the Notes, this Agreement and the
other Obligations shall be released from the provisions of this Agreement and
any right, title and interest of Agent in or to the same shall
cease.  Thereafter, Agent agrees to deliver to Borrowers such documents as
Borrowers are required to release of record any security interest or lien of
Agent in the Collateral.
 
 
 
27

--------------------------------------------------------------------------------

 
Section  10.6 Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and it shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.  Signature by facsimile or electronic transmission shall
bind the parties hereto.
 
 
Section  10.7 Costs, Expenses and Taxes.  Borrowers agree to pay promptly upon
demand reasonable legal fees and out-of-pocket expenses of Agent related to the
preparation, negotiation, documentation, execution, filing or delivery of this
Agreement or any other Credit Document and any and all waivers, amendments or
modifications of any of the Credit Documents or any of the terms and provisions
thereof and any and all audits and required inspections permitted under this
Agreement or any other Credit Documents.  Borrowers shall also pay promptly upon
demand therefore all fees (including without limitation, legal fees and
expenses), costs and other expenses incurred in connection with collection of
the Loan, the maintenance or preservation of the security interest in the
Collateral, the sale, disposition or other realization on the Collateral, or the
enforcement of Agent’s and Lenders’ rights hereunder or under any Credit
Document, including, without limitation, such fees, costs and expenses incurred
by Agent which Agent, in its reasonable business judgment, deems reasonably
necessary to preserve or protect the business conducted by Borrowers, the
Collateral, or any portion thereof.  In addition, Borrowers shall also pay any
and all stamp and other taxes or filing fees payable or determined to be payable
in connection with the execution and delivery of the Notes and this Agreement,
the Collateral and other documents to be delivered hereunder, and Borrowers
agree to save Agent and Lenders harmless from and against any and all
liabilities with respect to or resulting from any delay in payment or omission
to pay such taxes.
 
 
Section  10.8 Participations and Assignments.
 
 
(a) This Agreement shall bind and inure to the benefit of each signatory, its
successors and assigns; provided, however that, Borrowers shall not have the
right to assign or delegate their obligations and duties under this Agreement or
any other Credit Documents or any interest therein except with the prior written
consent of Agent and Lenders.
 
 
(b) Notwithstanding subsection (c) of this Section 10.8, nothing herein shall
restrict, prevent or prohibit any Lender from (i) pledging its Loans hereunder
to a Federal Reserve Bank in support of borrowings made by such Lender from such
Federal Reserve Bank or (ii) granting assignments or participations in such
Lender’s Loans hereunder to its parent and/or to any affiliate of such Lender or
to any existing Lender or affiliate thereof.  Any Lender may make, carry or
transfer Loans at, to or for the account of, any of its branch offices or the
office of an affiliate of such Lender except to the extent such transfer would
result in increased costs to Borrower.
 
 
(c) Each Lender may, with the prior written consent of Agent and (if no Default
or Event of Default is outstanding) with the prior written consent of Borrowers,
assign to one or more banks or other financial institutions all or a portion of
its rights and obligations under this Agreement and the Notes.  In connection
with each assignment: (i) the parties thereto shall execute and deliver to
Agent, for its acceptance (if properly completed and executed in accordance with
the terms hereof) and recording in its books and records, an Assignment and
Acceptance, together with any Note or Notes subject to such assignment and a
processing and recordation fee of Three Thousand Five Hundred Dollars ($3,500)
to be paid by the assignee, and (ii) no such assignment shall be for less than
Twenty Million Dollars ($20,000,000) or, if less, the entire remaining
Commitment of such Lender, each such assignment shall be of a uniform, and not a
varying, percentage of all rights and obligations under and in respect of both
the Commitment of such Lender and all Loans of such Lender.  Upon such execution
and delivery of the Assignment and Acceptance to Agent, from and after the date
specified as the effective date in the Assignment and Acceptance (“Acceptance
Date”), (x) the assignee thereunder shall be a party hereto, and, to the extent
that rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, such assignee shall have the rights and obligations
of a Lender hereunder and (y) the assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (other than any rights it may
have pursuant to Section 10.1 which will survive) and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).
 
 
(d) Within five (5) Business Days after demand by Agent, Borrowers shall execute
and deliver to Agent in exchange for any surrendered Note or Notes (which the
assigning Lender agrees to promptly deliver to Borrowers) a new Note or Notes to
the order of the assignee in an amount equal to the Commitment assumed by it
pursuant to such Assignment and Acceptance and, if the assigning Lender has
retained a Commitment hereunder, a new Note or Notes to the order of the
assigning Lender in an amount equal to the Commitment retained by it
hereunder.  Such new Note or Notes shall re-evidence the indebtedness
outstanding under the old Notes or Notes and shall be in an aggregate principal
amount equal to the aggregate principal amount of such surrendered Note or Notes
and shall otherwise be in substantially the form of the Note or Notes subject to
such assignments.
 
 
(e) Each Lender may, with the prior written consent of Agent, but without the
consent of any other Lender or Borrowers, sell participations to one or more
parties (a “Participant”) in or to all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitments, the Loans owing to it and the Note or Notes held by
it); provided that if such Lender obtains the consents required under this
clause (e) then (i) such Lender’s obligations under this Agreement (including,
without limitation, its Commitment to Borrowers hereunder) shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) such Lender shall remain
the holder of any such Note for all purposes of this Agreement, (iv) Borrowers,
Agent, and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and (v) such Lender shall not transfer, grant, assign or sell any
participation under which the Participant shall have rights to approve any
amendment or waiver of this Agreement.
 
 
(f) Each Lender agrees that, without the prior written consent of Borrowers and
Agent, it will not make any assignment or sell a participation hereunder in any
manner or under any circumstances that would require registration or
qualification of, or filings in respect of, any Advance, Note or other
Obligation under the securities laws of the United States of America or of any
jurisdiction.
 
 
 
28

--------------------------------------------------------------------------------

 
(g) In connection with the efforts of any Lender to assign its rights or
obligations or to participate interests, Agent or such Lender may, but only
after acquiring applicable confidentiality agreements customarily used by Agent
or such Lender (each a “Confidentiality Agreement”), disclose any information in
its possession regarding Borrowers, their finances and/or Property; provided,
however, if no Default or Event of Default is outstanding, each such
Confidentiality Agreement shall be in form and substance reasonably acceptable
to Borrowers.  By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto; (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrowers or the performance or observance by Borrowers of any of their
obligations under this Agreement or any other Loan Document furnished pursuant
hereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee appoints and authorizes Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.
 
 
Section  10.9 Effectiveness of Agreement.  Anything to the contrary in this
Agreement notwithstanding, the provisions hereof shall not be effective until
this Agreement is: (a) duly executed, and delivered by authorized officers of
Borrowers to Agent; and (b) duly signed by an authorized officer of Agent.
 
 
Section  10.10 JURISDICTION AND VENUE.  IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT
OR ANY CREDIT DOCUMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER, BORROWERS
HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED IN POLK COUNTY, IOWA AND AGREE NOT TO RAISE ANY OBJECTION TO SUCH
JURISDICTION OR TO THE LAYING OR MAINTAINING OF THE VENUE OF ANY SUCH PROCEEDING
IN SUCH COUNTY.
 
 
Section  10.11 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY CREDIT DOCUMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR AGENT AND LENDERS TO
ENTER INTO THIS AGREEMENT.
 
 
Section  10.12 REVIEW BY COUNSEL.  BORROWERS ACKNOWLEDGE THAT THEY HAVE HAD THE
ASSISTANCE OF COUNSEL IN THE REVIEW AND EXECUTION OF THIS AGREEMENT AND,
SPECIFICALLY, SECTIONS 10.10 AND 10.11 HEREOF, AND FURTHER ACKNOWLEDGE THAT THE
MEANING AND EFFECT OF THE FOREGOING WAIVER OF JURISDICTION AND VENUE OBJECTION
AND JURY TRIAL HAVE BEEN FULLY EXPLAINED TO BORROWERS BY THEIR COUNSEL.
 
 
Section  10.13 Exchanging Information.
 
 
(a) Each of the parties hereto hereby agrees that it will not disclose the
contents of this Agreement or any other Proprietary Information or confidential
information of or with respect to the Receivables or the parties hereto; except
that each such party and its officers and employees may (i) disclose such
information to its potential assignees and participants in accordance with
Section 10.8(g) of this Agreement and accountants, attorneys, investors,
potential investors and the agents of such Persons (“Excepted Persons”), and as
required by an applicable law or order of any judicial or administrative
proceeding or regulatory examination, and (ii) disclose the Agreement and such
information in any suit, action, proceeding or investigation (whether in law or
in equity or pursuant to arbitration) involving this Agreement for the purpose
of defending itself, reducing its liability, or protecting or exercising any of
its claims, rights, remedies or interests under or in connection with this
Agreement; provided, however, that each Excepted Person shall, as a condition to
any such disclosure, agree for the benefit of the parties hereto that such
information shall be used solely in connection with such Excepted Person’s
evaluation of, or relationship with, Borrowers and their Affiliates.  It is
understood that the financial terms that may not be disclosed except in
compliance with this Section 10.13 are: all fees and other pricing terms, and
all provisions relating to Events of Default.  Agent and Lenders hereto further
agree that, notwithstanding anything else contained herein, they will not
disclose any Proprietary Information to any potential Lender or agent who may be
reasonably be considered to be a competitor of Servicer, without the prior
written consent of the Servicer.
 
 
(b) Notwithstanding anything herein to the contrary, each party (and each
employee, representative or other agent of each party) hereto may disclose to
any and all persons, without limitation of any kind, any information with
respect to the United States federal income “tax treatment” and “tax structure”
of the transactions contemplated hereby (including opinions or other tax
analyses) that are provided to such parties (or their representatives) relating
to such tax treatment and tax structure; provided that with respect to any
document or similar item that in either case contains information concerning the
tax treatment or tax structure of the transaction as well as other information,
this sentence shall only apply to such portions of the document or similar item
that relate to the tax treatment or tax structure of the transactions
contemplated hereby.
 
 
Section  10.14 Patriot Act Notice.  Agent hereby notify Borrowers that pursuant
to the requirements of the Patriot Act, Agent and Lenders are required to
obtain, verify and record information that identifies Borrowers, including their
legal names, address, tax ID numbers and other information that will allow Agent
and Lenders to identify Borrowers in accordance with the Patriot Act.  Agent and
Lenders will also require information regarding CompuCredit and may require
information regarding Borrowers’ management and owners, such as legal name,
address, social security number and date of birth.
 
 
Section  10.15 Acknowledgment of Receipt.  Each Borrower acknowledges receipt of
a copy of this Agreement, the Notes, each Credit Document and each other
document and agreement executed by Borrowers in connection with the Agreement or
the Obligations.
 
 
Section  10.16 Advertisement.  Each Lender and each Borrower hereby authorizes
Agent to publish the name of such Lender and Borrower, the existence of the
financing arrangements referenced under this Agreement, the primary purpose
and/or structure of those arrangements, the title and role of each party to this
Agreement and the total amount of the financing evidenced hereby in any
“tombstone”, comparable advertisement or press release which Agent elects to
submit for publication (“Press Release”).  With respect to any of the foregoing,
Agent shall provide Lenders and Borrowers with an opportunity to review and
confer with Agent regarding the contents of any Press Release prior to its
submission for publication.
 
 
29

--------------------------------------------------------------------------------

 
 
ARTICLE 11
 
 
AGENT
 
 
Section  11.1 Appointment of Agent.
 
 
           (a)           Each Lender hereby designates Wells Fargo Preferred
Capital, Inc. as Agent to act as herein specified.  Each Lender hereby
irrevocably authorizes, and each holder of any Note by the acceptance of a Note
or participation, shall be deemed irrevocably to authorize Agent to take such
action on its behalf under the provisions of this Agreement and the Notes and
any other Credit Documents and to exercise such powers and to perform such
duties hereunder and thereunder as are specifically delegated to or required of
Agent by the terms hereof and thereof and such other powers as are reasonably
incidental thereto.  Agent shall hold all Collateral and all payments of
principal, interest, fees (other than any fees payable solely for the account of
Agent), charges and expenses received pursuant to this Agreement or any other
Credit Document for the ratable benefit of Lenders except as otherwise provided
herein.  Agent may perform any of its duties hereunder by or through its agents
or employees.
 
 
(b)           The provisions of this Article 11 are solely for the benefit of
Agent and Lenders, and Borrowers shall not have any rights as a third party
beneficiary of any of the provisions hereof (except for the applicable provision
of Section 11.9(a)).  In performing its functions and duties under this
Agreement, Agent shall act solely as agent of Lenders and does not assume and
shall not be deemed to have assumed any obligation toward or relationship of
agency or trust with or for Borrowers.
 
 
Section  11.2 Nature of Duties of Agent.  Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement.  Neither
Agent nor any of its officers, directors, employees or agents shall be liable
for any action taken or omitted by it as such hereunder or in connection
herewith, unless caused by its or their gross negligence or willful
misconduct.  The duties of Agent shall be mechanical and administrative in
nature; Agent shall not have by reason of this Agreement a fiduciary
relationship in respect of any Lender; and nothing in this Agreement, expressed
or implied, is intended to or shall be so construed as to impose upon Agent any
obligations in respect of this Agreement except as expressly set forth herein.
 
 
Section  11.3 Lack of Reliance on Agent.
 
 
(a) Independently and without reliance upon Agent, each Lender, to the extent it
deems appropriate, has made and shall continue to make (i) its own independent
investigation of the financial or other condition and affairs of Borrowers in
connection with the taking or not taking of any action in connection herewith
and (ii) its own appraisal of the creditworthiness of Borrowers, and, except as
expressly provided in this Agreement, Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
its possession before the making of Advances or at any time or times
thereafter.  In addition to the foregoing, Agent agrees to provide summary
reports to Lenders in connection with inspections and audits performed under
Section 6.3 for informational purposes only and Agent shall not be responsible
for the accuracy of any information contained therein.
 
 
(b) Agent shall not be responsible to any Lender for any recitals, statements,
information, representations or warranties herein or in any document,
certificate or other writing delivered in connection herewith or for the
execution, effectiveness, genuineness, validity, enforceability, collectibility,
priority or sufficiency of this Agreement, the Notes, the Credit Documents or
the financial or other condition of Borrowers.  Agent shall not be required to
make any inquiry concerning either the performance or observance of any of the
terms, provisions or conditions of this Agreement or the Notes, or the financial
condition of Borrowers, or the existence or possible existence of any Default or
Event of Default, unless specifically requested to do so in writing by any
Lender.
 
 
Section  11.4 Certain Rights of Agent.  Without limiting Agent’s rights and
discretion under any provision hereof, Agent shall have the right to request
instructions from the Required Lenders or, as required, each of Lenders.  If
Agent shall request instructions from the Required Lenders or each of Lenders,
as the case may be, with respect to any act or action (including the failure to
act) in connection with this Agreement, Agent shall be entitled to refrain from
such act or taking such action unless and until Agent shall have received
instructions from the Required Lenders or each of Lenders, as the case may be,
and Agent shall not incur liability to any Person by reason of so
refraining.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against Agent as a result of Agent acting or refraining from
acting hereunder in accordance with the instructions of the Required Lenders or
each of Lenders, as the case may be.
 
 
Section  11.5 Reliance by Agent.  Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, facsimile, telex teletype or telecopier message, e-mail
or other electronic transmission, cablegram, radiogram, order or other
documentary, teletransmission or telephone message believed by it to be genuine
and correct and to have been signed, sent or made by the proper person.  Agent
may consult with legal counsel (including counsel for Borrowers with respect to
matters concerning Borrowers), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.
 
 
Section  11.6 Indemnification of Agent.  To the extent Agent is not reimbursed
and indemnified by Borrowers, each Lender will reimburse and indemnify Agent, in
proportion to its respective Commitment, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against Agent in any way relating to or arising out of this Agreement, provided
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting solely from Agent’s gross negligence or willful
misconduct.
 
 
 
30

--------------------------------------------------------------------------------

 
Section  11.7 Agent in its Individual Capacity.  With respect to its obligation
to lend under this Agreement, the Advances made by it and the Notes issued to it
and all of its rights and obligations as a Lender hereunder and under other
Credit Documents, Agent shall have the same rights and powers hereunder as any
other Lender or holder of a Note or participation interests and may exercise the
same as though it was not performing the duties specified herein; and the terms
“Lenders”, “Required Lenders”, “holders of Notes”, or any similar terms shall,
unless the context clearly otherwise indicates, include Agent in its individual
capacity.  Agent may accept deposits from, lend money to, acquire equity
interests in, and generally engage in any kind of banking, trust, financial
advisory or other business with Borrowers or any Affiliate of Borrowers as if it
were not performing the duties specified herein, and may accept fees and other
consideration from Borrowers for services in connection with this Agreement and
otherwise without having to account for the same with Lenders.
 
 
Section  11.8 Holders of Notes.  Agent may deem and treat the payee of any Note
as the owner thereof for all purposes hereof unless and until a written notice
of the assignment or transfer thereof shall have been filed with Agent.  Any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is the holder of any Note, shall be
conclusive and binding on any subsequent holder, transferee or assignee of such
Note or of any Note or Notes issued in exchange therefor.
 
 
Section  11.9 Successor Agent.
 
 
(a) Agent may, upon five (5) Business Days notice to Lenders and Borrowers,
resign at any time (effective upon the appointment of a successor Agent pursuant
to the provisions of this Section 11.9(a)) by giving written notice thereof to
Lenders and Borrowers.  Upon any such resignation, the Required Lenders shall
have the right, upon five (5) days notice, to appoint a successor Agent.  If no
successor Agent shall have been so appointed by the Required Lenders, and shall
have accepted such appointment, within thirty (30) days after the retiring
Agent’s giving of notice of resignation, then, upon five (5) days notice, the
retiring Agent may, on behalf of Lenders, appoint a successor Agent, which shall
be a bank or other financial institution which maintains an office in the United
States, or a commercial bank organized under the laws of the United States of
America or of any State thereof, or any affiliate of such bank or trust or other
financial institution which is engaged in the banking business, having a
combined capital and surplus of at least Five Hundred Million Dollars
($500,000,000); provided, however, that Required Lenders may, upon five (5) days
notice, replace any such successor Agent appointed by a retiring Agent.
 
 
(b) Upon the acceptance of any appointment as Agent hereunder by a successor
Agent, such successor Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement.  After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Article 11 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement.  In the
event Agent or its assets are taken over by any state or federal agency having
jurisdiction over Agent or its assets, a majority of the Lenders other than
Agent may appoint a successor to Agent.
 
 
Section  11.10 Collateral Matters.
 
 
(a) Each Lender authorizes and directs Agent to accept the other Credit
Documents for the benefit of Lenders.  Agent is hereby authorized, on behalf of
all Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time prior to an Event of Default, to take any action, in
its sole discretion, with respect to any Collateral or Credit Document which may
be necessary or appropriate to perfect and maintain perfected or enforce the
Liens upon the Collateral granted pursuant to this Agreement.
 
 
(b) Lenders hereby authorize Agent, at its option and in its discretion, to
release any Lien granted to or held by Agent upon any Collateral (i) upon
termination of the Commitments and payment in immediately available funds and
satisfaction of all of the Obligations at any time arising under or in respect
of this Agreement or the Credit Documents or the transactions contemplated
hereby or thereby (other than contingent indemnification obligations), (ii)
constituting Property being sold or disposed of upon receipt of the proceeds of
such sale by Agent if the sale or disposition is permitted under this Agreement
or any other Credit Document or is made by Agent in the enforcement of its
rights hereunder following the occurrence of an Event of Default or (iii) if
approved, authorized or ratified in writing by the Required Lenders, unless such
release is required to be approved by all Lenders hereunder; provided, however,
that Agent may, in its discretion, upon request by Borrowers, release Agent’s
Liens on Collateral value in the aggregate not in excess of Five Million Dollars
($5,000,000) during any one year period without the prior written approval or
authorization of any of the other Lenders.  Upon request by Agent at any time,
Lenders will confirm in writing Agent’s authority to release particular types or
items of Collateral pursuant to this Section 11.10(b).
 
 
(c) Agent shall have no obligation whatsoever to Lenders or to any other Person
to assure that the Collateral exists or is in the possession of a custodian
pursuant to the Custodian Agreement or is owned by Borrowers or is cared for,
protected or insured or that the Liens granted to Agent herein or pursuant
hereto have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
or to continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to Agent in this Section 11.10 or in any of the Credit Documents, it
being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, Agent may act in any manner it may deem
appropriate, in its sole discretion, given Agent’s own interest in the
Collateral as one of Lenders and that Agent shall have no duty or liability
whatsoever to Lenders, except for its gross negligence or willful misconduct.
 
 
Section  11.11 Delivery of Information.  Agent shall not be required to deliver
to any Lender originals or copies of any documents, instruments, agreements,
notices, communications or other information received by Agent from Borrowers,
the Required Lenders, any Lender or any other Person under or in connection with
this Agreement or any other Credit Document except (a) as specifically provided
in this Agreement or any other Credit Document and (b) as requested from time to
time in writing by any Lender with respect to documents, instruments, notices or
other written communications from Borrowers received by and in the possession of
Agent.
 
 
Section  11.12 Defaults.  Agent shall not be deemed to have knowledge of the
occurrence of a Default or Event of Default (other than the non-payment of
principal of or interest on the Loan to the extent the same is required to be
paid to Agent for the account of Lenders) unless Agent has actual knowledge
thereof or has received notice from a Lender or Borrowers specifying such
Default or Event of Default and stating that such notice is a “Notice of
Default.”  In the event that Agent has such knowledge of or receives such a
notice of the occurrence of a Default or Event of Default, Agent shall give
prompt notice thereof to Lenders.  Agent shall (subject to Article 9) take such
action with respect to such Default or Event of Default or refrain from taking
such action, with respect to such Default or Event of Default as Agent shall
deem advisable in the best interest of Lenders and shall, without limiting
Agent’s rights or discretion under this Agreement, use reasonable efforts under
the circumstances to consult with Lenders before taking any material enforcement
action; and provided further that Agent shall not be required to take any such
action which it determines to be contrary to law.
 
 
31

--------------------------------------------------------------------------------

 
 
ARTICLE 12
 
 
INTER-BORROWER PROVISIONS
 
 
Section  12.1 Certain Borrower Acknowledgments and Agreements.
 
 
(a) Each Borrower acknowledges that it will enjoy significant benefits from the
business conducted by the other Borrowers because of, inter alia, their combined
ability to bargain with other Persons including without limitation their ability
to receive this credit facility on favorable terms granted by this Agreement and
other Credit Documents which would not have been available to an individual
Borrower acting alone.  Each Borrower has determined that it is in its best
interest to procure this credit facility which each Borrower may utilize
directly and which receive the credit support of the other Borrowers as
contemplated by this Agreement and the other Credit Documents.
 
 
(b) Agents and Lenders have advised Borrowers that they are unwilling to enter
into this Agreement and the other Credit Documents and make available this
credit facility extended hereby to any Borrower unless each Borrower agrees,
among other things, to be jointly and severally liable for the due and proper
payment of the Obligations of each other Borrower under this Agreement and other
Credit Documents.  Each Borrower has determined that it is in its best interest
and in pursuit of its purposes that it so induce Agents and Lenders to extend
credit pursuant to this Agreement and the other Credit Documents executed in
connection herewith (i) because of the desirability to each Borrower of this
credit facility, the interest rates and the modes of borrowing available
hereunder, (ii) because each Borrower may engage in transactions jointly with
other Borrowers and (iii) because each Borrower may require, from time to time,
access to funds under this Agreement for the purposes herein set forth.
 
 
(c) Borrower Agent (on behalf of each Borrower) shall maintain records
specifying (a) all Obligations incurred by each Borrower, (b) the date of such
incurrence, (c) the date and amount of any payments made in respect of such
Obligations and (d) all inter-Borrower obligations pursuant to this Section
12.  Borrower Agent shall make copies of such records available to Agents, upon
request.
 
 
Section  12.2 Maximum Amount of Joint and Several Liability.  To the extent that
applicable law otherwise would render the full amount of the joint and several
obligations of any Borrower hereunder and under the other Credit Documents
invalid or unenforceable, such Borrower’s obligations hereunder and under the
other Credit Documents shall be limited to the maximum amount which does not
result in such invalidity or unenforceability, provided, however, that each
Borrower’s obligations hereunder and under the other Credit Documents shall be
presumptively valid and enforceable to their fullest extent in accordance with
the terms hereof or thereof, as if this Section 12.2 were not a part of this
Agreement.
 
 
Section  12.3 Authorization of Borrower Agent by Borrowers:
 
 
(a) Each Borrower hereby irrevocably authorizes Borrower Agent to give notices,
make requests, make payments, receive payments and notices, give receipts and
execute agreements, make agreements or take any other action whatever on behalf
of such Borrower under and with respect to any Credit Document and each Borrower
shall be bound thereby.  This authorization is coupled with an interest and
shall be irrevocable, and Agents may rely on any notice, request, information
supplied by Borrower Agent, every document executed by Borrower Agent in respect
of Borrowers or any thereof as if the same were supplied, made or taken by any
or all Borrowers.  Without limiting the generality of the foregoing, the failure
of one or more Borrowers to join in the execution of any writing in connection
herewith shall not, unless the context clearly requires, relieve any such
Borrower from obligations in respect of such writing.
 
 
(b) Borrowers acknowledge that the credit facility provided hereunder is on
terms more favorable than any Borrower acting alone would receive and that each
Borrower benefits directly and indirectly from all Advances hereunder.
 


 
[SIGNATURES ON FOLLOWING PAGE(S)]
 
 
32

--------------------------------------------------------------------------------

 
 
IMPORTANT: READ BEFORE SIGNING.  THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER TERMS
OR ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY
ENFORCED.  YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN
AGREEMENT.


 
Dated the date and year first set forth above.
 
BORROWERS:
CARS ACQUISITION LLC
 
 
By:           /s/Richard C. Potter
Name:           Richard C. Potter
Title:           Manager
 
 
CAR FINANCIAL SERVICES, INC.
 
 
By:          /s/Richard C. Potter
Name:          Richard C. Potter
Title:           President
 
 
CAR FUNDING II, INC.
 
 
By:           /s/Jay Putnam
Name:         Jay Putnam
Title:           Vice President
 
 
CONSUMER AUTO RECEIVABLES SERVICING, LLC
 
 
By:           /s/Marguerite Blatz
Name:         Marguerite Blatz
Title:           Secretary






   
AGENT AND LENDER:
WELLS FARGO PREFERRED CAPITAL, INC.
 
 
By:           /s/Casey P. Johnson
Casey P. Johnson, Senior Vice President
 



 
 
33

--------------------------------------------------------------------------------

 
EXHIBITS


Exhibit A:                      Form of Annual Compliance Certificate
Exhibit B:                      Form of Availability Statement
Exhibit C:                      Form of Request for Advance


SCHEDULES


Schedule I:                      Lenders
Schedule II:                      Permitted Indebtedness
Schedule III:                      Permitted Liens
Schedule IV:                      Servicing Agreements
Schedule V:                      Advance Rate/Applicable Margin
Schedule 4.2:                      Organization and Good Standing
Schedule 4.7:                      Litigation
Schedule 4.12:                                Investments
Schedule 4.16:                                Business Locations
Schedule 4.17:                                Equity Interests






 
34

--------------------------------------------------------------------------------

 
 
 
Exhibit A


Form of Annual Compliance Certificate


In connection with that certain Loan and Security Agreement dated as of October
___, 2011 by and among ________________________ (“Borrower”), WELLS FARGO
PREFERRED CAPITAL, INC., as agent for Lenders (“Agent”), and the financial
institutions from time to time party thereto and the other agreements and
documents executed and delivered by Borrower to Agent in connection therewith,
as the same may have been amended from time to time (collectively, the “Loan
Agreement”), the undersigned hereby certify, represent and warrant to the Agent,
the truth, accuracy and completeness of the following statements as of the date
set opposite the signatures below:
 
Borrower remains in compliance with all financial covenants and other covenants
contained in the Loan Agreement as of the date hereof; all representations and
warranties contained in the Loan Agreement are or were true, accurate and
complete in all material respects as of the date specified therein; and no event
has occurred as of the date hereof that constitutes, or, with the passage of
time or the giving of notice, or both, would constitute, a Default or an Event
of Default under the Loan Agreement.
 
Other than Non-Material Violations (as defined below), Borrowers are in
compliance with, and have appropriate internal control processes, policies and
procedures in place to remain in compliance with, all federal, state and local
laws, rules and regulations (“Laws and Regulations”) applicable to (i) the
transactions contemplated in the Loan Agreement and (ii) the extension of
consumer credit, and the creation of a security interest in personal property in
connection therewith, and laws with respect to protection of consumers’
interests in connection with such transactions, including without limitation,
any usury laws, any privacy laws, the Credit Card Accountability, Responsibility
and Disclosure Act of 2009, the Federal Consumer Credit Protection Act, the
Federal Fair Credit Reporting Act, RESPA, the Magnuson-Moss Warranty Act, the
Gramm-Leach-Bliley Act, the Federal Trade Commission’s Rules and Regulations and
Regulations B and Z of the Federal Reserve Board, as any of the foregoing may be
amended from time to time.  The term “Non-Material Violations” as used above
means violations of Laws and Regulations by Borrower that would not, either
presently or with the passage of time, and either individually or in the
aggregate, (i) have a material adverse effect on Borrower’s financial condition
or business taken as a whole or (ii) materially and adversely affect the
condition or value of the Collateral (as defined in the Loan Agreement) or the
enforceability of material contracts and Receivables (as defined in the Loan
Agreement) in any material respect.
 
Each of the undersigned is the President or Chief Executive Officer of one or
more Borrowers, as applicable, and, as such, the undersigned have the full power
and authority to execute and deliver this Certificate to Agent.  The undersigned
do hereby in their capacity as officers of the Borrowers verify that the
statements made herein are true, correct and complete in every respect, and the
undersigned understand that the failure of any statement made herein to be true,
correct or complete in any material respect will constitute an Event of Default
(however the same may be designated) under the Loan Agreement.
 
IN WITNESS WHEREOF, the undersigned have executed this Certificate as of the
date written below.
 
Date: __________________
_______________________________
 
 
By:                    ________________________________
Name:                    ________________________________
Title:                    ________________________________
 
       







 
35

--------------------------------------------------------------------------------

 




Exhibit B


Form of Availability Statement


 
AVAILABILITY STATEMENT (parts I, II, III, IV, V, VI)
                         
CAR Financial Services
             
Commitment Amount:
 $     40,000,000
           
Reporting Period Ending:
                               
Part I:   Availability Calculation
       
Principal Receivables
Net Receivables
                 
1)  Gross Receivables Beginning of Period (Line 4 of previous Availability
Statement)
 $                            -
                 
2)  Add Volume During Period:
(A)  Cash Advanced
             
(B)  Discounts Charged
           
(C)  Reserves Withheld
           
(D)  Miscellaneous
             
Total Volume
       
 $                            -
                   
3)  Less Liquidation During Period:
(A)  Collections
             
(B)  Charge-offs
             
(C)  Dealer Repurchases
           
(D)  Assets Sold
             
(E)  Payments from Reserve
           
Total Liquidation
     
 $                            -
                   
4)   Gross Receivables End of Period (Total of Lines 1 plus 2 minus Line 3)
 $                            -
 $                            -
5)   Plus:
 
(A)  Accrued Interest / Fees
     
                               -
                 
6)   Less:
 
(A)  Unearned Interest
           
(B)  Unearned Insurance Revenue
 
 $                            -
 $                            -
   
(C)  Unearned Dealer Discounts
         
(D)  Dealer Reserves
             
(E)  Other
                             
7)   Total Principal / Net Receivables (Line 4 plus Line 5 less Line 6)
 $                            -
 $                            -
                 
8)   Ineligible Receivables (from Part V)
                           
9)  Total Eligible Receivables (Line 7 less Line 8)
   
 $                            -
 $                            -
                 
10)  Advance Rate, subject to the CPI
       
65%
85%
                 
11)  Total Cash Availability (line 9 x line 10), lesser of Principal or Net
 $                            -
 $                            -
                 
12)  Amount Owing to WFPC at End of Period
                           
13)  Additional Cash Available End of Period (Excess Availability)
     
      (Subtract Line 12 from Line 11.  If Line 11 exceeds Commitment amount,
subtract line 12 from Commitment)
 $                            -
                 

 
 
36

--------------------------------------------------------------------------------

 
 
Part II:   Adjusted Tangible Net Worth and Capital Base Calculations
1.  Total Equity:
                               
    a)    Less any Other Comprehensive Gain / Plus any Other Comprehensive Loss:
 $                            -
                   
    b)    Less Intangibles (goodwill, patents, trademarks, trade names,
organizational expense,
           treasury stock, unamortized debt issuance costs, deferred charges,
and other like intangibles):
12/31/2011
       
 $                            -
                   
    c)    Less Investments in and loans to shareholders, directors, employees &
subsidiaries:
 $                            -
                   
    d)    Less Net Receivables 180 or more days contractually delinquent:
 $                            -
                   
    e)    Less Loss Reserve Shortfall, if any:
 
 $                            -
                   
2.  Adjusted Tangible Net Worth (Line 1 less Lines 1a through 1e):
 $                           -
               
 
3.  Subordinated Debt as defined in the Finance Agreement  (attach schedule, as
requested):
 $                           -
                 
4 . Capital Base (Line 2 + 3):
       
 $                           -
                 
5.   Senior Debt
(Total Liabilities less Subordinated Debt)
                   
Part III:   Covenant Compliance and Reserve Adequacy
 
A.  Covenant Compliance
         
1.  EBITDA Ratio for the most recent 12 months ended to be maintained at no less
than 2.00x:
                 
2.  Senior Debt to Capital Base Ratio, as defined in the Finance Agreement, to
be maintained at no greater than 3.00x:
                 
3.  Collateral Performance Indicator ("CPI") to be maintained at no greater than
19%:
Rolling 3-Month 61+ Delinquency %
           
Rolling Charge-off %
           
Dealer Reserves Less Than 15%
           
CPI
   
B. Reserve Adequacy
           
1.  Loss Reserves, inclusive of unearned discounts and dealer reserves, to be
maintained at no less than the greater of:
                 
     a)  25% of Principal Receivables
   
 $                            -
                   
     b)  the Principal Balance of outstanding Receivables multiplied by the
rolling 12 month ratio
of net charge-offs of Principal Balances to the average Principal Balance of
Receivables
 $                            -
 
outstanding during such 12 month period
                       
     c) an amount pursuant to the recommendation of the independent certified
public accountant associated
with the external accounting firm that audits the Borrower's financial
statements
 $                            -
                   
LOSS RESERVES REQUIRED
       
 $                           -
                 
ACTUAL LOSS RESERVES
         
Unearned Dealer Discounts:
     
 $                            -
 
Dealer Reserves:
       
 $                            -
 
Allowance for Loan Loss:
         
Total Loss Reserves:
                             
Part IV:   SCHEDULE OF CERTAIN INELIGIBLES
                 
Principal Receivables
Net Receivables
                 
1.  Accounts 61 or more days contractually past due:
 
2.  Accounts to employees, affiliates or shareholders
 
3.  Accounts subject to bankruptcy or legal proceedings
 
4.  Accounts that have been structured or otherwise modified
5.  Accounts with remaining terms in excess of 36 months, exclusive of payment
streams (PIPP/DEAL)
6.  Accounts that represent payment streams (PIPP/DEAL) with terms in excess of
18 months
7.  Accounts originated from any group of related dealerships in excess of 10%
of total receivables
8.  Accounts where only interest payments are due
 
9.  Accounts with contractual balloon payments greater than 200% of the
contractual payment
10.  Accounts that represent a deficiency balance
 
11.  Accounts originated in bulk acquisition or floorplan without a vehicle
title received within 120 days
12.  Accounts originated at the point of sale without a vehicle title/lien
receipt 60 days after funding
13.  Accounts for which the underlying collateral has been repossessed or
remains out for repossession
14.  Accounts that have been extended more than Eligible Receivables allows
within Loan Agreement
15.  Accounts that are serviced by third party in excess of 10% of gross
receivables
16.  Accounts that have yet to be funded to the dealer
 
17.  Floorplan receivables in excess of the lesser of 5% of gross receivables of
$2,000,000
18.  Accounts originated at the point of sale that exceed 10% of total
receivables
19.  Accounts purchased in bulk that are in excess of $2MM without WFPC written
approval
20.  Accounts originated on or after the loan agreement date which are
Non-Conforming Collateral
21.  Accounts that are Direct Consumer Loans
   
22.  Accounts, which in WFPC’s reasonable discretion, do not constitute
acceptable collateral
                                   
TOTAL NET INELIGIBLE RECEIVABLES
                       
Part V:   CERTIFICATE OF BORROWER
     
The undersigned Borrower certifies that:
       
A.   The information set forth on this Availability Statement is true and
correct in all material respects (unless
in such case it is qualified by materiality, in which case in all respects)
B.   The Representations and Warranties made in the Loan & Security Agreement
between the Borrower and
      Wells Fargo Preferred Capital, Inc. are true and correct in all material
respects as of the date hereof (unless in such case it is
      qualified by materiality, in which case in all respects), other than any
representation or warranty that expressly speaks only as of a different date
C.   No Default or Event of Default under the Loan and Security Agreement exists
as of the date hereof.
                                                                               
         
Date:  _______________________________
By: ____________________________________________
       
CAR Financial Officer
 

 
 

 
 
37

--------------------------------------------------------------------------------

 
 
Exhibit C


Form of Request for Advance


To:           Wells Fargo Preferred Capital, Inc.
800 Walnut Street
Des Moines, Iowa 50309


Re:           Loan and Security Agreement (as amended from time to time, “Loan
Agreement”), dated as of October ____, 2011 by and among __________________
(“Borrower”), Wells Fargo Preferred Capital, Inc., as agent for Lenders
(“Agent”), and the financial institutions from time to time party thereto
(“Lenders”).
 


 
 
Date of Request:  ________ __, 20__
 
This Advance Request is delivered pursuant to the Loan Agreement.  All terms
defined in the Loan Agreement shall have the same meaning herein, except as
expressly defined in this Request for Advance or as set forth in the
Availability Statement.
 


I.
Loan Availability from line ___ of the most recent Availability Statement
provided to Agent
 
II.
All Loan principal repayments since most recent Availability Statement
 
III.
All Advances since most recent Availability Statement
 
IV.
Request for Advance
 
V.
Availability after Request for Advance (I. plus II. minus III. minus IV.)
 
VI.
Receiving account number for wire transaction
 

 
Borrower hereby certifies that:
 
 
a)
Upon making the Advance, the principal balance of the outstanding Advances made
by Agent shall be equal to or less than the lesser of (i) the Maximum Principal
Amount or (ii) the Borrowing Base;

 
b)
The representations and warranties made in the Loan Agreement are true and
correct in all material respects as of the date of this Request for Advance;

 
c)
No Event of Default or a Default has occurred and is continuing or would be
caused by the Advance requested;

 
d)
Borrower confirms Borrower’s compliance with Sections 2.1 and 2.7 of the Loan
Agreement both immediately prior to and after the Advance requested;

 
e)
There has been no material adverse change in the financial condition, operations
or business of Borrower since the date of the financial statements most recently
delivered to Agent pursuant to Section 6.2 of the Loan Agreement.

Signature of officer authorized by Borrower to request Advance:
_____________________________________
Name:
Title:





 
 
 
38

--------------------------------------------------------------------------------

 
 
SCHEDULE I


Commitments


Lender
Commitment Percentage
   
Wells Fargo Preferred Capital, Inc.
800 Walnut Street
Des Moines, Iowa 50309
Attn:           Mr. Casey P. Johnson, Senior Vice President
Facsimile: (515) 557-5035
 
100%



 
39

--------------------------------------------------------------------------------

 
 
SCHEDULE II


Permitted Indebtedness


None.


 
40

--------------------------------------------------------------------------------

 
SCHEDULE III


Permitted Liens


None.


 
41

--------------------------------------------------------------------------------

 
SCHEDULE IV


Servicing Agreements


None.
 
 
 
42

--------------------------------------------------------------------------------

 
 
 
SCHEDULE V


ADVANCE RATE


It being acknowledged that as of the date hereof, the Principal Advance Rate is
65% and the Net Advance Rate is 85%):



 
Collateral Performance Indicator
   
 
     
Net Advance Rate
 
< 11%
    65 %     85 %
>11% & < 13%
    64 %     84 %
>13% & <15%
    63 %     83 %
>15% & <17%
    62 %     82 %
>17%
    60 %     80 %



APPLICABLE MARGIN


4.00%
 
 
 
43

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.7 LITIGATION


1.  
In the Superior Court of the State of Arizona in and for the County of Maricopa

CASE#: CV2010-080557-Ziaph Capital Group, Inc. and Dimah Auto Ventures, Inc. vs.
Car Financial Services, Inc.  Filed November 10, 2010.
Claim: Breach of contract, breach of duty of good faith & declaratory judgment.
Answer, Counterclaim and Third Party Complaint filed by CAR.
Case set to go on inactive schedule.
Estimated maximum exposure: $100,000.00.
 
 
 
44

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.12
 
CompuCredit Holdings Corporation
CompuCredit Corporation
ACC Funding Two, Inc.
ACC Holding, LLC
ACC Master Holdings, LLC
Access Financing, LLC
Bluestem Holdings, LLC
Cahaba Energy, LLC
CAR Financial Services, Inc.
CAR Funding II, Inc.
Card Services, Inc.
CARDS Credit Services, LLC
CARDS, LLC
CARS Acquisition, LLC
CCRT International Holdings B.V.
CCRT International Holdings II B.V.
CCUK Holdings Limited
CFC, LLC
Chestnut Ventures Holdings Corporation
Chestnut Ventures, LLC
CL Holdings, LLC
CompuCredit Acquisition Corporation
CompuCredit Acquisition Corporation III
CompuCredit Funding Corp.
CompuCredit Funding Corp. III
CompuCredit Intellectual Property Holdings Corp. II
CompuCredit International Acquisition Corporation
CompuCredit International Servicing, LLC
CompuCredit Reinsurance Ltd.
CompuCredit Services Corporation
CompuCredit UK Limited
Conductor, LLC
Consumer Auto Receivables Servicing, LLC
Creditlogistics India Private Limited
Creditlogistics, LLC
CSC Acquisition, LLC
Dakota Funding, LLC
Direct MicroLending, LLC
Direct MicroLoans, LLC
Domain Name Acquisitions, LLC
Embarcadero Holdings, LLC
Embarcadero, LLC
Fingerhut Receivables, Inc
FMT Services, Inc.
Get Cash! Limited
Globalfin Partners, LLC
Globalfin Ventures, LLC
Goldenrod Funding, LLC
JC International Acquisitions, LLC
JCIA Holdings, LLC
Jefferson Capital Card Services, LLC
Jefferson Capital Systems, LLC
JJG SPV, LLC
JJG, LLC
Knightsbridge, LLC
Liberty Acquisition, Inc.
M Park, LLC
M Park Holdings, LLC
Madison Park, Inc.
Majestic Capital Holdings, LLC
Miramar Servicing, LLC
Mobile Tech, LLC
Partridge Funding Corporation
Perimeter Investments Solutions, LLC
Portfolio Holdings Services II, LLC
Portfolio Holdings Services, LLC
Purpose Solutions, LLC

 
 
 
45

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.16


Business Locations


777 East Missouri Avenue, Ste. 105
Phoenix, AZ 85014


3775 Hollywood Blvd.
Hollywood, FL 33021


6400 Eastern Avenue, Units 5, 6 & 7
Las Vegas, NV 89120


8351 State Road 54
New Port Richey, FL 32809


11020 David Taylor Drive, Ste. 115 & 103
Charlotte, NC 28262


12124 High Tech Ave 170, Ste. 170
Orlando, FL 32809


8503 Broadway Ste. 114
San Antonio, TX 787217


12929D Willowchase Drive
Houston, TX 77070


7775 Baymeadows Way
Jacksonville, FL 32256


2400 West Michigan Avenue, Unit #15
Pensacola, FL 32524


59 Skyline Dr Ste. 1700
Lake Mary, FL 32746


3201 Beechleaf Ct.
Raleigh, NC  27604


2400 Satellite Blvd.
Duluth, GA 30096


408 Stevens Entry
Peachtree City, GA 30269


3405 Salterbeck Street, Ste. 201
Mt Pleasant, SC 29466


1000 South Main Street
Grapevine,TX  76051


6510 Chapman Highway
Knoxville, TN 37920


Five Concourse Parkway, Ste 400
Atlanta, GA  30328


 
 
46

--------------------------------------------------------------------------------

 
SCHEDULE 4.17


CARS Acquisition, LLC, a Georgia LLC 09/09/04
Member:                      CompuCredit Holdings Corporation


CAR Financial Services, Inc., a Georgia corporation 12/30/04
Sole Shareholder: Cars Acquisition, LLC


CAR Funding II, Inc., a Nevada corporation 11/20/09
Sole Shareholder: Cars Acquisition, LLC


Consumer Auto Receivables Servicing, LLC, a Georgia LLC 12/30/04
Member:                      CARS Acquisition, LLC
 
 
47
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------